                Case 21-10527-JTD              Doc 275        Filed 04/12/21         Page 1 of 70




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :    Chapter 11
                                                          :
CARBONLITE HOLDINGS LLC, et al.,1                         :    Case No. 21-10527 (JTD)
                                                          :
                  Debtors.                                :    (Jointly Administered)
                                                          :
                                                          :    Re: Docket Nos. 11 and 90
--------------------------------------------------------- x

     FINAL ORDER PURSUANT TO SECTIONS 105, 361, 362, 363, 364, 503 AND 507 OF
     THE BANKRUPTCY CODE (I) AUTHORIZING CARBONLITE RECYCLING LLC
    AND CARBONLITE RECYCLING HOLDINGS LLC TO OBTAIN SENIOR SECURED
     SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING (A) LIENS AND
      SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, AND (B) ADEQUATE
     PROTECTION TO THE PREPETITION SECURED PARTIES; (III) AUTHORIZING
     THE USE OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC STAY;
                     AND (V) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of CarbonLite Recycling LLC and CarbonLite Recycling

Holdings LLC (collectively, the “TX Debtors, and collectively with the other above-captioned

debtors and debtors in possession, the “Debtors”) pursuant to sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), 503, and 507 of chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 4001-2 and 9013-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), requesting, among other things:


1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
         are: CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC
         (8957); CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957);
         CarbonLite Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC
         (8322); CarbonLite Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the
         Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
         the Motion, the First Day Declaration, or the DIP Credit Agreement, as applicable.



US 169534864
              Case 21-10527-JTD        Doc 275       Filed 04/12/21    Page 2 of 70




       (i)     authorization for the Borrower (as defined below) to obtain postpetition financing

pursuant to the DIP Facility (as defined below), and for CarbonLite Recycling Holdings LLC, as

Guarantor (as defined in the DIP Credit Agreement (as defined below)), to guarantee

unconditionally and subject to the terms and limitations set forth in the DIP Credit Agreement in

all respects, the Borrower’s obligations under the DIP Facility, consisting of a senior secured

superpriority multi-draw term loan facility, on the terms and conditions substantially in the form

annexed hereto as Exhibit A (as the same may be amended, restated, amended and restated,

supplemented, waived, extended, or otherwise modified from time to time, the “DIP Credit

Agreement,” together with any other related agreements, documents, security agreements, pledge

agreements, or intercreditor agreements, including the Interim Order and this Final Order (each as

defined below), collectively, the “DIP Documents”), by and among CarbonLite Recycling LLC

(the “Borrower”), CarbonLite Recycling Holdings LLC (together with the Borrower, the “DIP

Loan Parties”), UMB Bank, N.A. (“UMB”), as administrative agent and collateral agent (in such

capacities, the “DIP Agent”), and the lenders party thereto from time to time (the “DIP Lenders,”

and, together with the DIP Agent, the “DIP Secured Parties”), consisting of a new money term

loan facility in an aggregate principal amount of up to $15,000,000 (the “DIP Facility,” the

commitments under the DIP Facility, the “DIP Commitments,” and the loans made under the DIP

Facility, the “DIP Loans”), pursuant to which, (1) upon entry of the Interim Order and satisfaction

or waiver of the other conditions set forth therein and in the DIP Documents, the Borrower shall

make a single draw of DIP Commitments in the principal amount of $7,000,000; and (2) upon

entry of this Final Order and satisfaction or waiver of the other conditions set forth herein and in

the DIP Documents, make a final draw of the full remaining amount of the DIP Commitments (the

“Final Draw”);



                                                 2
                Case 21-10527-JTD        Doc 275       Filed 04/12/21     Page 3 of 70




        (ii)     authorization for the DIP Loan Parties to execute, deliver, and enter into the DIP

Documents, and to perform all of the DIP Loan Parties’ respective obligations thereunder, and

such other and further acts as may be required in connection with the DIP Documents;

        (iii)    authorization for the DIP Loan Parties to pay the principal, interest, fees, expenses

and other amounts payable to the DIP Secured Parties pursuant to and in accordance with the DIP

Documents, including, without limitation, any principal, interest, fees, commitment fees,

administrative agent fees, backstop fees, audit fees, closing fees, service fees, facility fees, or other

fees, costs, expenses, charges, and disbursements of the respective DIP Secured Parties (including

the reasonable fees, expenses and other charges of each of the DIP Secured Parties’ attorneys,

advisors, accountants, and other consultants), any obligations in respect of indemnity claims,

whether contingent or absolute, in each case, to the extent constituting obligations of a Borrower

and/or a Guarantor of any kind under the DIP Documents (such obligations, the “DIP

Obligations”);

        (iv)     authorization for the DIP Loan Parties to use proceeds of the DIP Facility

(collectively, the “DIP Loan Proceeds”) as expressly provided in the DIP Documents and solely

in accordance with the Interim Order, this Final Order, and the Budget (as defined below) (subject

to Permitted Variances (as defined below) and other exclusions set forth in the DIP Documents,

the Interim Order, and this Final Order) to:

               (a)     pay costs, fees, and expenses related to the Debtors’ cases (collectively, the
        “Chapter 11 Cases”) of the DIP Loan Parties and in connection with the DIP Facility,
        including, without limitation, payments of interest, fees and expenses owed to the DIP
        Lenders and the DIP Agent;

               (b)     make permitted adequate protection payments in respect of the Prepetition
        Obligations (as defined below) as provided for in the Interim Order and this Final Order ;
        and

                (c)    provide financing for working capital and general corporate purposes
        (including capital expenditures) of the Borrower;

                                                   3
               Case 21-10527-JTD        Doc 275      Filed 04/12/21     Page 4 of 70




       (v)     the grant and approval of superpriority administrative expense claim status in the

Chapter 11 Cases of the TX Debtors, pursuant to sections 364(c)(1), 503(b)(1) and 507(b) of the

Bankruptcy Code, to the DIP Agent, for the benefit of itself and the other DIP Secured Parties, in

respect of all DIP Obligations, subject only to the Carve-Out (as defined below);

       (vi)    authorization to grant the DIP Secured Parties valid, enforceable, non-avoidable,

automatically and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined

below), including, without limitation, all property constituting Prepetition Collateral (as defined

below), and any Cash Collateral (as such term is defined in section 363(a) of the Bankruptcy Code

and further defined below), to secure the DIP Obligations, which DIP Liens shall be subject only

to Permitted Liens (as defined below) and the Carve-Out;

       (vii)   authorization for the DIP Loan Parties to use, among other things, solely in

accordance with the Budget (subject to Permitted Variances and other exclusions set forth in the

DIP Documents, the Interim Order, and this Final Order ) and the limitations provided in the

Interim Order and this Final Order and in the DIP Documents, any Cash Collateral in which any

of the Prepetition Secured Parties (as defined below) may have an interest, and the granting of

adequate protection solely to the extent of any postpetition diminution in the value of their

respective interests in the Prepetition Collateral, to the fullest extent set forth in the Bankruptcy

Code or other applicable law (collectively, “Diminution in Value”);

       (viii) the modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of the Interim

Order, this Final Order, and the other DIP Documents to the extent hereinafter set forth;

       (ix)    a waiver of (a) any rights of the Debtors’ and their estates’ ability to surcharge

pursuant to section 506(c) of the Bankruptcy Code against any DIP Collateral and the Prepetition



                                                 4
              Case 21-10527-JTD         Doc 275      Filed 04/12/21     Page 5 of 70




Collateral; (b) any right of the Debtors under the “equities of the case” exception in section 552(b)

of the Bankruptcy Code; and (c) solely as set forth herein, any rights of the Debtors under the

equitable doctrine of marshaling or any other similar doctrine with respect to any DIP Collateral

or Prepetition Collateral;

       (x)     the United States Bankruptcy Court for the District of Delaware’s (the “Court”)

waiver of any applicable stay (including under Bankruptcy Rules 4001(a)(3) and 6004) and

providing for immediate effectiveness of this Final Order; and

       (xi)    granting the TX Debtors such other and further relief as is just and proper.

       The initial hearing on the Motion having been held by the Court on March 9, 2021 (the

“Interim Hearing”), and upon the record made by the TX Debtors at the Interim Hearing,

including the Motion [Docket No. 11], the Declaration of Brian Weiss in Support of Debtors’

Chapter 11 Petitions and First Day Relief [Docket No. 13] (the “First Day Declaration”) and the

Declaration of Richard W. Morgner in Support of the Debtors’ Motions for Entry of Interim and

Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the

Debtors to Use Cash Collateral, (C) Granting Liens and Providing Claims with Superpriority

Administrative Expense Status, (D) Granting Adequate Protection to Prepetition Secured Parties,

(E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related

Relief (the “Morgner Declaration”) [Docket No. 17]; and upon the record made by the TX Debtors

at the hearing held before this Court on April 8, 2021 to consider entry of this Final Order (the

“Final Hearing”); and the Court having entered, after the Interim Hearing, that certain Interim

Order Pursuant to Sections 105, 361, 362, 363, 364, 503 and 507 of the Bankruptcy Code

(I) Authorizing CarbonLite Recycling LLC and CarbonLite Recycling Holdings LLC to Obtain

Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority



                                                 5
              Case 21-10527-JTD         Doc 275       Filed 04/12/21    Page 6 of 70




Administrative Expense Claims, and (B) Adequate Protection to the Prepetition Secured Parties;

(III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay, (V) Scheduling a

Final Hearing; and (VI) Granting Related Relief [Docket No. 90] (the “Interim Order”); any

exhibits filed in connection with the foregoing, and the filings and pleadings filed in these Chapter

11 Cases, the Court having found that the relief requested in the Motion is fair and reasonable and

is in the best interests of the DIP Loan Parties, the TX Debtors’ bankruptcy estates (as defined

under section 541 of the Bankruptcy Code, the “Estates”), their stakeholders and other parties in

interest, and represents a sound exercise of the DIP Loan Parties’ business judgment and is

essential for the continued operation and maintenance of the DIP Loan Parties’ businesses; and

appropriate and adequate notice of the Motion, the Interim Hearing, and the Final Hearing (the

“Notice”) having been given under the circumstances; and the Notice having been served by the

TX Debtors in accordance with Bankruptcy Rules 4001 and 9014 and the Local Rules on: (a) the

Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”); (b) the

Internal Revenue Service; (c) the United States Securities and Exchange Commission; (d) the

creditors listed on the Debtors’ consolidated list of thirty creditors holding the largest unsecured

claims; (e) counsel to the DIP Agent and the Prepetition Trustee (as defined below); (f) counsel to

the Prepetition ABL Lender; (g) counsel to the Prepetition Term Agent; (h) counsel to the DIP

Term Agent; (i) counsel to the DIP ABL Lender; (j) all parties which, to the best of the TX

Debtors’ knowledge, information, and belief, have asserted or may assert a lien in the TX Debtors’

assets; and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”); and no other notice need be provided; and all objections, if any, to the relief

requested in the Motion having been withdrawn, resolved, or overruled by the Court; and after due

deliberation and sufficient cause appearing therefor;



                                                  6
              Case 21-10527-JTD             Doc 275        Filed 04/12/21        Page 7 of 70




       THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:3

       A.      Petition Date. On March 8, 2021 (the “Petition Date”), each Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate and maintain their businesses and manage their properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No chapter 11 trustee or examiner

has been appointed in any of the Chapter 11 Cases.

       B.      Jurisdiction and Venue. The Court has jurisdiction over these proceedings pursuant

to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Local Rule 9013-1(f), the TX Debtors

consent to the entry of a final judgment or order with respect to the Motion if it is determined that

the Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution. Venue is proper before the Court pursuant to 28

U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief sought herein are

sections 105, 361, 362, 363, 364, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6003, 6004, and 9014 and Local Rules 4001-2 and 9013-1.

       C.      Committee Formation. On March 23, 2021, the official committee of unsecured

creditors (the “Committee”) was appointed in the Chapter 11 Cases.




3
       The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
       pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
       To the extent that any of the following findings of fact constitute conclusions of law, they are adopted as
       such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as
       such.

                                                       7
              Case 21-10527-JTD         Doc 275       Filed 04/12/21    Page 8 of 70




       D.      Notice. The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the TX Debtors of the Motion, the Interim Order, the Final

Hearing, and the relief granted under this Final Order constitutes due and sufficient notice thereof.

       E.      Parties’ Acknowledgments, Agreements, and Stipulations. In requesting the DIP

Facility and use of Cash Collateral, and in exchange for and as a material inducement to the DIP

Secured Parties and the Prepetition Secured Parties for agreeing to provide, or consent to, the DIP

Facility, access to Cash Collateral, and subordination of the Prepetition Liens (as defined below),

as provided herein and in the Interim Order, and as a condition to providing financing under the

DIP Facility and consenting to the use of Cash Collateral as set forth herein and in the Interim

Order, subject to the rights of the parties-in-interest (other than the DIP Loan Parties) set forth in

paragraph 13 of this Final Order, the DIP Loan Parties permanently and irrevocably admit,

stipulate, acknowledge, and agree, as follows:

               (i)     Prepetition Bonds.

                       (a)     Mission Economic Development Corporation (the “Issuer”) and

UMB, as trustee (in such capacity, the “Prepetition Trustee”), are parties to that certain Indenture,

dated as of October 1, 2016 (as amended, restated, amended and restated, supplemented, or

otherwise modified from time to time, the “Prepetition Indenture” and, collectively, with all other

agreements, documents, and instruments executed and/or delivered with, to or in favor of the

Prepetition Secured Parties, including, without limitation, the Loan Agreement (as defined below),

all security agreements, notes, guarantees, mortgages, Uniform Commercial Code financing

statements, documents, and instruments, including any fee letters, executed and/or delivered in

connection therewith or related thereto, the “Prepetition Documents”) pursuant to which the Solid

Waste Disposal Revenue Bonds (CarbonLite Recycling LLC Project), Series 2016 (AMT) (the



                                                  8
              Case 21-10527-JTD          Doc 275       Filed 04/12/21     Page 9 of 70




“Bonds” and, the holders of Bonds, the “Prepetition Bondholders” and, the Prepetition

Bondholders together with the Prepetition Trustee, the “Prepetition Secured Parties”) were issued

in an aggregate principal amount of $50,000,000. The Issuer loaned the proceeds of the Bonds to

the Borrower pursuant to that certain Loan Agreement, dated as of October 1, 2016 (as amended,

restated, amended and restated, supplemented, or otherwise modified from time to time, the “Loan

Agreement”) to finance the acquisition, construction and equipping of a post-consumer beverage

container processing facility in Dallas, Texas (the “Facility”). Payment of the Bonds is guaranteed

by CarbonLite Recycling Holdings LLC (together with the Borrower, the “Prepetition Obligors”).

As of the Petition Date, the Prepetition Obligors were justly and lawfully indebted and liable,

without defense, challenge, objection, claim, counterclaim, or offset of any kind, in the aggregate

principal amount of not less than $45,765,000 in respect of outstanding principal amount of the

Bonds, plus any accrued and unpaid interest, fees, expenses, and disbursements (including, without

limitation, any attorneys’, advisors’, accountants’, appraisers’, financial advisors’, and other

consultants’ fees and expenses, in each case that are chargeable or reimbursable under the

Prepetition Documents), indemnification obligations, and other charges, amounts, and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

owing, or chargeable in respect of any of the Prepetition Obligors’ obligations pursuant to the

Prepetition Documents, including, for the avoidance of doubt, all interest, fees, costs, and other

charges allowable under section 506(b) of the Bankruptcy Code (collectively, the “Prepetition

Obligations”). Except with respect to the Permitted Liens, the Bonds are secured by first priority

security interests in and liens on substantially all assets of the DIP Loan Parties (such assets secured

by the Prepetition Obligations being referred to herein as the “Prepetition Collateral,” and, such

security interests and liens on the Prepetition Collateral, the “Prepetition Liens”).



                                                   9
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 10 of 70




                       (b)     Prepetition Collateral. To secure the Prepetition Obligations, the

Prepetition Obligors entered into certain guaranty and collateral agreements and certain other

security documents governing the Prepetition Secured Parties’ security interests in the Prepetition

Collateral (such agreements, as amended, restated, amended and restated, supplemented, or

otherwise modified from time to time, and together with any ancillary collateral documents,

including, without limitation, any related mortgages and deeds of trust, the “Prepetition Collateral

Documents”). Pursuant to the Prepetition Collateral Documents, the Prepetition Obligors granted

to the Prepetition Trustee, for the benefit of itself and the Prepetition Bondholders, the Prepetition

Liens on the Prepetition Collateral.

                       (c)     Prepetition Obligations. The Prepetition Obligations owing to the

Prepetition Secured Parties constitute legal, valid, and binding obligations of the Prepetition

Obligors, enforceable against them in accordance with their terms, and neither the Prepetition

Obligations nor any portion thereof owing to the Prepetition Secured Parties is subject to

avoidance, recharacterization, attack, effect, reduction, set-off, offset, counterclaim, cross-claim,

recoupment, rejection, defenses, disallowance, impairment, recovery, subordination (whether

equitable, contractual, or otherwise), or any other claim or challenge pursuant to the Bankruptcy

Code or applicable non-bankruptcy law or regulation by any person or entity, including in any

Successor Cases (as defined below).

                       (d)     Prepetition Liens. The Prepetition Liens granted to the Prepetition

Trustee, for the benefit of itself and the Prepetition Bondholders: (1) constitute legal, valid,

binding, enforceable, and properly perfected security interests in and liens on the Prepetition

Collateral, (2) were granted to, or for the benefit of, the Prepetition Secured Parties for fair

consideration and reasonably equivalent value, and (3) are not subject to any defense,



                                                 10
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 11 of 70




counterclaim, recharacterization, subordination (whether equitable, contractual, or otherwise),

avoidance, recovery, attack, recoupment, rejection, reduction, set-off, disallowance, impairment,

counterclaim, cross-claim, defense or claim pursuant to the Bankruptcy Code or applicable non-

bankruptcy law or regulation by any person or entity.

               (ii)    No Challenges/Claims. No offsets, challenges, objections, defenses, claims

or counterclaims of any kind or nature to any of the Prepetition Liens or the Prepetition Obligations

exist, and neither the Prepetition Liens nor the Prepetition Obligations, or any portion of either of

the foregoing, is subject to any challenge or defense including, without limitation, avoidance,

disallowance, disgorgement, recharacterization, or subordination (equitable, contractual, or

otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law. The DIP Loan

Parties and their Estates have no valid Claims (as such term is defined in section 101(5) of the

Bankruptcy Code), objections, challenges, causes of action, and/or choses in action against any of

the Prepetition Secured Parties or any of their respective members, shareholders, affiliates, agents,

attorneys, advisors, professionals, officers, directors or employees related to the respective

Prepetition Documents, the Prepetition Obligations, the Prepetition Liens, or otherwise, whether

arising at law or at equity, including, without limitation, any challenge, recharacterization,

subordination, avoidance, recovery, disallowance, reduction, or other claims arising under or

pursuant to sections 105, 502, 510, 541, 542 through 553 (inclusive), or 558 of the Bankruptcy

Code or applicable state law equivalents. The Prepetition Obligations constitute allowed, secured

claims within the meaning of sections 502 and 506 of the Bankruptcy Code; provided, that the

value of the Prepetition Collateral as of the Petition Date and whether the Prepetition Obligations

are fully secured within the meaning of section 506 of the Bankruptcy Code shall be reserved

notwithstanding the Stipulations (as defined below).



                                                 11
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 12 of 70




               (iii)   Indemnity. Each of the DIP Secured Parties and the Prepetition Secured

Parties has acted in good faith, and without negligence or violation of public policy or law, in

respect of all actions taken by it in connection with or related in any way to negotiating,

implementing, documenting, or obtaining the requisite approvals of the DIP Facility and the use

of Cash Collateral, including in respect of the granting of the DIP Liens and the Prepetition

Adequate Protection Liens (as defined below), any challenges or objections to the DIP Facility or

the use of Cash Collateral, and all documents related to any and all transactions contemplated by

the foregoing. Accordingly, pursuant to the terms of the Prepetition Documents, each of the

Prepetition Secured Parties and the DIP Secured Parties shall be and hereby is indemnified and

held harmless by the DIP Loan Parties in respect of any claim or liability incurred in respect thereof

or in any way related thereto; provided, that no such parties will be indemnified for any cost,

expense, or liability to the extent determined in a final, non-appealable judgment of a court of

competent jurisdiction to have resulted primarily from such parties’ gross negligence or willful

misconduct. No exception or defense exists in contract, law, or equity as to any obligation set

forth, as the case may be, in this paragraph E(iii), in the Prepetition Documents, or in the DIP

Documents, to the DIP Loan Parties’ obligation to indemnify and/or hold harmless the Prepetition

Secured Parties or the DIP Secured Parties, as the case may be.

               (iv)    Release. Subject to paragraph 13 of this Final Order, each of the DIP Loan

Parties, their Estates and the Prepetition Obligors, on their own behalf and on behalf of each of

their past, present and future predecessors, successors, heirs, subsidiaries, and assigns have

provided to each of the Released Parties (as defined below) the releases provided in paragraph 30

of the Interim Order and have agreed to provide releases to each of the Released Parties as provided

in paragraph 30 of this Final Order.



                                                 12
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 13 of 70




               (v)     Cash Collateral. The DIP Loan Parties admit, stipulate, acknowledge, and

agree that all of the cash of the Prepetition Obligors, wherever located, and all cash equivalents,

including any cash in deposit accounts of the Prepetition Obligors, whether as Prepetition

Collateral, as income, proceeds, products, rents, issues, or profits of Prepetition Collateral, or

otherwise, constitutes “cash collateral” of the Prepetition Secured Parties within the meaning of

section 363(a) of the Bankruptcy Code (the “Cash Collateral”).

       F.      Findings Regarding the Postpetition Financing and Use of Cash Collateral.

               (i)     Request for Postpetition Financing. The DIP Loan Parties have requested

from each of the DIP Secured Parties, and the DIP Secured Parties are willing, subject to the terms

of the Interim Order, this Final Order, the other DIP Documents, and satisfaction of the conditions

set forth in the DIP Credit Agreement, to continue to extend the DIP Loans on the terms and

conditions set forth in the Interim Order, this Final Order, and the other DIP Documents.

               (ii)    Need for Postpetition Financing and Use of Cash Collateral. The DIP Loan

Parties do not have sufficient liquidity, including Cash Collateral, to operate and maintain their

Texas business in the ordinary course of business without the financing requested in the Motion.

The DIP Loan Parties’ ability to maintain business relationships with their vendors, suppliers, and

customers, to pay their employees, to pay certain fees and expenses as set forth herein, and to

otherwise fund their operations and other efforts and activities is essential to the DIP Loan Parties’

continued viability as the DIP Loan Parties seek to maximize the value of the assets of the Estates

for the benefit of all creditors of the DIP Loan Parties. The ability of the DIP Loan Parties to

maintain sufficient working capital and liquidity through the proposed postpetition financing

arrangements with the DIP Secured Parties and the use of Cash Collateral as set forth in the Interim

Order, this Final Order, the DIP Credit Agreement, and the other DIP Documents is vital to the



                                                 13
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 14 of 70




preservation and maintenance of the going concern value of each DIP Loan Party. Accordingly,

the DIP Loan Parties have an immediate need to maintain the postpetition financing and to use

Cash Collateral as set forth in the Interim Order and this Final Order to, among other things, permit

the orderly continuation of the operation and maintenance of their Texas business, minimize the

disruption to their business operations and other efforts and activities, and preserve and maximize

the value of the assets of the DIP Loan Parties’ Estates to maximize the recovery to all creditors

of the Estates.

                  (iii)   No Credit Available on More Favorable Terms. The DIP Loan Parties are

unable to procure financing in the form of unsecured credit allowable as an administrative expense

under sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for the grant

of a superpriority administrative expense, or liens on property of the Estates not subject to a lien

pursuant to sections 364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy Code. As the TX Debtors

assert in the Motion, the First Day Declaration, and in the Morgner Declaration, and as

demonstrated at the Interim Hearing and the Final Hearing, the DIP Loan Parties would not be

able to obtain the necessary postpetition financing on more favorable terms than the financing

offered by each of the DIP Secured Parties pursuant to the DIP Documents. In light of the

foregoing, the DIP Loan Parties have reasonably and properly concluded, in the exercise of their

sound business judgment, that the DIP Facility represents the best financing available to the DIP

Loan Parties at this time, and is in the best interests of the DIP Loan Parties, their Estates, and all

of their stakeholders.

                  (iv)    Budget.

                          (a)   The DIP Loan Parties have prepared and delivered to the DIP Agent

and the DIP Lenders an initial budget, a copy of which is attached to the Interim Order as Exhibit



                                                  14
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 15 of 70




B and an updated budget, a copy of which is attached hereto as Exhibit B. For purposes hereof:

(1) “Budget” means the Initial Budget or, if an Updated Budget (each as defined below) is

delivered pursuant to the DIP Credit Agreement, the then most recent Updated Budget, (2) “Initial

Budget” means a 17-week cash flow forecast in a form satisfactory to the Required Lenders (as

defined in the DIP Credit Agreement) delivered on or prior to the Petition Date, setting forth all

forecasted receipts and disbursements of the DIP Loan Parties on a weekly basis during the 17-

week period commencing on the Petition Date, which shall include, among other things, available

cash, revenue, cash flow, trade payables, ordinary course expenses, total expenses, capital

expenditures, vendor disbursements, liquidity, net operating cash flow and net cash flow, fees and

expenses related to the DIP Facility and the Chapter 11 Cases (including, for the avoidance of

doubt, professional fees), working capital and other general corporate financial needs, (2)

“Updated Budget” means, if requested by the Required Lenders (as defined in the DIP Credit

Agreement) in accordance with the terms of the DIP Credit Agreement, a 13-week cash flow

forecast covering the 13-week period commencing on the first day of the week in which such 13-

week cash flow forecast is delivered, setting forth all forecasted receipts and disbursements of the

DIP Loan Parties on a weekly basis during such 13-week period, which shall include, among other

things, available cash, revenue, cash flow, trade payables, ordinary course expenses, total

expenses, capital expenditures, vendor disbursements, liquidity, net operating cash flow and net

cash flow, fees and expenses related to the DIP Facility and the Chapter 11 Cases (including, for

the avoidance of doubt, professional fees), working capital and other general corporate financial

needs; provided, that it is understood that if the Required Lenders (as defined in the DIP Credit

Agreement) do not approve such Updated Budget within five (5) business days after the delivery

thereof, the then-existing Budget shall continue to constitute the applicable Budget and shall



                                                15
             Case 21-10527-JTD           Doc 275       Filed 04/12/21   Page 16 of 70




continue to be effective, including for testing purposes, until such time as such Updated Budget is

approved by the Required Lenders (as defined in the DIP Credit Agreement); and (2) “Permitted

Variances” means (i) all variances that are favorable to the financial condition and the interests of

the DIP Loan Parties and the interests of the DIP Lenders, and (ii) any variance that is unfavorable

to the financial condition and the interests of the DIP Loan Parties or the interests of the DIP

Lenders and does not exceed (x) with respect to operating disbursements (excluding professional

fees and expenses and adequate protection claims), 10%, tested weekly on the last business day of

each week after the Petition Date (each, a “Variance Testing Date”) on a cumulative basis since

the Petition Date (or, in the event an Updated Budget is provided and is approved by the Required

Lenders (as defined in the DIP Credit Agreement), on a cumulative basis since the date of such

Updated Budget), (y) with respect to receipts, 15%, tested weekly on each Variance Testing Date,

tested on a cumulative basis since the Petition Date (or, in the event an Updated Budget is provided

and is approved by the Required Lenders (as defined in the DIP Credit Agreement), on a

cumulative basis since the date of such Updated Budget), and (z) with respect to shipments of

pellet pounds sold, 10%, tested weekly on each Variance Testing Date on a non-cumulative basis,

in each case, based upon the most recent Budget. Additional variances, if any, from the Budget,

and any proposed changes to the Budget, shall be subject to the written consent of the Required

Lenders (as defined in the DIP Credit Agreement).

                        (b)       The DIP Secured Parties are relying upon the DIP Loan Parties’

agreement to comply with the terms set forth in the DIP Credit Agreement, the Budget, the Interim

Order, this Final Order, and the other DIP Documents in determining to enter into the postpetition

financing arrangements provided for herein and to consent to the DIP Loan Parties’ use of Cash

Collateral as set forth herein.



                                                  16
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 17 of 70




               (v)     Certain Conditions to the DIP Facility. The DIP Lenders’ willingness to

make and continue to make the DIP Loans was and is conditioned upon, among other things: (a)

the DIP Loan Parties obtaining Court approval to enter into the DIP Documents and to incur all of

the obligations thereunder, and to confer upon the DIP Secured Parties all applicable rights,

powers, and remedies thereunder and under the Interim Order and this Final Order; (b) the DIP

Loan Parties obtaining Court approval of and compliance with the Milestones (as defined in the

DIP Credit Agreement), which are hereby approved in all respects; (c) the provision of adequate

protection of the Prepetition Secured Parties’ interests in the Prepetition Collateral pursuant to

sections 361, 363, and 364 of the Bankruptcy Code under the Interim Order and this Final Order;

(d) the DIP Secured Parties being granted, under the Interim Order and this Final Order, as security

for the prompt payment of the DIP Obligations, superpriority perfected security interests in and

liens upon substantially all property and assets of the DIP Loan Parties, including, without

limitation, a valid and perfected security interest in and lien upon all of the following now existing

or hereafter arising or acquired property and assets: (1) all property and assets comprising

Prepetition Collateral, and (2) all property and assets comprising DIP Collateral; and (e) the DIP

Secured Parties being granted, pursuant to section 364 of the Bankruptcy Code, superpriority

administrative expense claims as set forth in the Interim Order and this Final Order on account of

the DIP Obligations.

               (vi)    Business Judgment and Good Faith Pursuant to Section 364(e). Any credit

extended, loans made, and other financial accommodations extended to the DIP Loan Parties by

the DIP Secured Parties, including, without limitation, pursuant to the Interim Order and this Final

Order, have been extended, issued, or made, as the case may be, in “good faith” within the meaning

of section 364(e) of the Bankruptcy Code and in express reliance upon the protections offered by



                                                 17
             Case 21-10527-JTD           Doc 275        Filed 04/12/21    Page 18 of 70




section 364(e) of the Bankruptcy Code, and the DIP Facility, the DIP Liens, and the DIP

Superpriority Claims (as defined below) shall be entitled to the full protection of section 364(e) of

the Bankruptcy Code in the event that the Interim Order, this Final Order, or any provision of

either of the foregoing is vacated, reversed, or modified on appeal or otherwise.

                (vii)   Sections 506(c) and 552(b). The TX Debtors have agreed as a condition to

obtaining financing under the DIP Facility and the use of Cash Collateral as set forth in the Interim

Order and this Final Order that as a material inducement to the DIP Secured Parties to agree to

provide the DIP Facility and the Prepetition Secured Parties’ consent to the use of Cash Collateral

as set forth in the Interim Order and this Final Order, and in exchange for (a) the DIP Secured

Parties’ willingness to provide the DIP Facility to the extent set forth in the Interim Order and this

Final Order, (b) the DIP Secured Parties’ and the Prepetition Secured Parties’ agreement to

subordinate their liens and superpriority claims to the Carve-Out, and (c) the consensual use of

Cash Collateral consistent with the Budget, the terms of the DIP Credit Agreement, and the terms

of the Interim Order and this Final Order, each of the DIP Secured Parties, and the Prepetition

Secured Parties are entitled to receive a waiver of (a) any rights of the Debtors’ and their estates’

ability to surcharge pursuant to section 506(c) of the Bankruptcy Code against any DIP Collateral

and the Prepetition Collateral; (b) any right of the Debtors under the “equities of the case”

exception in section 552(b) of the Bankruptcy Code; and (c) solely as set forth herein, any rights

of the Debtors under the equitable doctrine of marshaling or any other similar doctrine with respect

to any DIP Collateral or Prepetition Collateral.

                (viii) Good Cause. Good cause has been shown for the entry of the Interim Order

and this Final Order. The relief requested in the Motion is necessary, essential, and appropriate

and is in the best interest of and will benefit the DIP Loan Parties, their creditors, and their Estates,



                                                   18
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 19 of 70




as its implementation will, among other things, provide the DIP Loan Parties with the necessary

liquidity to (a) minimize disruption to the DIP Loan Parties’ businesses, on-going operations and

other applicable activities and efforts and (b) preserve and maximize the value of the DIP Loan

Parties’ Estates for the benefit of all the TX Debtors’ creditors. The terms of the DIP Facility, the

Interim Order, and this Final Order are fair and reasonable, reflect each DIP Loan Party’s exercise

of its business judgment, and are supported by reasonably equivalent value and fair consideration.

The DIP Facility, the Interim Order, and this Final Order are the product of reasonable, arms’-

length, good faith negotiations between the DIP Loan Parties, the DIP Secured Parties, and the

Prepetition Secured Parties.

               (ix)    [Reserved].

               (x)     Adequate Protection. The Prepetition Secured Parties are entitled, pursuant

to sections 361, 362, 363, 364, and 507(b) of the Bankruptcy Code, to receive adequate protection

against any Diminution in Value of their respective interests in the Prepetition Collateral (including

Cash Collateral), as set forth in the Interim Order and this Final Order.

               (xi)    Final Hearing. Notice of the Final Hearing and the relief requested in the

Motion has been provided by the TX Debtors, whether by facsimile, electronic mail, overnight

courier or hand delivery, to the Notice Parties. The TX Debtors have made reasonable efforts to

afford the best notice possible under the circumstances and no other notice is required for the relief

to be granted in this Final Order.

       Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing and the Final Hearing and after due consideration and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:




                                                 19
               Case 21-10527-JTD       Doc 275       Filed 04/12/21   Page 20 of 70




I.        Authorization and Conditions to Financing and Use of Cash Collateral.

          1.     Motion Granted. The Motion is granted to the extent provided in this Final Order.

Any objections to the entry of this Final Order that have not been withdrawn, waived, resolved, or

settled, and all reservations of rights included therein, are hereby denied and overruled on the

merits.

          2.     Authorization of DIP Financing and Use of Cash Collateral.

                 (a)    The DIP Loan Parties were, upon entry of the Interim Order, and hereby are

authorized and empowered to execute and deliver the DIP Documents and to borrow, incur, and

guarantee (as applicable), DIP Loans, pursuant to the terms and conditions of the DIP Documents,

the Interim Order, this Final Order, and the Budget, in an aggregate principal amount of up to

$15,000,000, with the Final Draw to be made upon entry of this Final Order and satisfaction or

waiver of the other conditions set forth herein, in the other DIP Documents, and in accordance

with the Budget. Notwithstanding anything to the contrary herein or in the DIP Documents, the

commitment fee charged to the DIP Loan Parties authorized by this Final Order shall be limited to

3.0% of the Final Draw authorized under this Final Order.

                 (b)    The DIP Loan Parties were, upon entry of the Interim Order, and hereby are

authorized to (i) borrow under the DIP Facility and use Cash Collateral during the period

commencing on the date of the Interim Order through and including the occurrence of a DIP

Termination Event (as defined below) solely in accordance with, and for the purposes permitted

by, the Interim Order, this Final Order, the other DIP Documents, and the Budget, and (ii) pay all

interest, costs, fees, and other amounts and obligations accrued or accruing under the DIP Credit

Agreement and the other DIP Documents, all pursuant to the terms and conditions of the Interim

Order, this Final Order, the Budget, the DIP Credit Agreement, and the other DIP Documents.

Notwithstanding anything to the contrary in any other orders of this Court or any other provision
                                                20
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 21 of 70




of the Interim Order or this Final Order, any payment made by the DIP Loan Parties shall (i) be

subject to the Budget (including Permitted Variances thereto), the Interim Order, and this Final

Order; and (ii) be limited to payment on behalf of only the DIP Loan Parties in the event Cash

Collateral or proceeds of the DIP Facility are used for such payment. For the avoidance of doubt,

the DIP Loan Parties shall not make any intercompany payment to or on behalf of any other

Debtors or any non-debtor affiliates unless specifically authorized under the Budget as in effect on

the date of entry of this Final Order or, subject to notice to counsel to the Committee and an

opportunity to object of no less than three (3) business days, an amended Budget.

       3.      Financing Documents.

               (a)     Authorization. The DIP Loan Parties were, upon entry of the Interim Order,

and hereby are authorized to enter into, execute, deliver, and perform all obligations under the DIP

Documents. Subject to the provisions of the Interim Order and this Final Order, no obligation,

payment, transfer, or grant of security hereunder or under the DIP Documents shall be stayed,

restrained, voidable, avoidable, or recoverable under the Bankruptcy Code or under any applicable

state, federal, or foreign law (including, without limitation, under chapter 5 of the Bankruptcy

Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform Voidable

Transactions Act, Uniform Fraudulent Conveyance Act, or similar statute or foreign law), or be

subject to any defense, reduction, setoff, counterclaim, recoupment, offset, recharacterization,

subordination (whether equitable, contractual or otherwise), cross-claims, or any other challenge

under the Bankruptcy Code or any applicable law, rule, or regulation by any person or entity.

               (b)     Authorization; Evidence of Borrowing Arrangements.           The DIP Loan

Parties were, upon entry of the Interim Order, and hereby are authorized to enter into the DIP

Documents (including, without limitation, the DIP Credit Agreement). All terms, conditions, and



                                                21
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 22 of 70




covenants in the DIP Documents shall be sufficient and conclusive evidence of (i) the borrowing

arrangements by and among the DIP Loan Parties, the DIP Agent, and the DIP Lenders, and (ii)

each DIP Loan Party’s agreement to comply with, all the terms, conditions, and covenants of the

DIP Credit Agreement and the other DIP Documents for all purposes, including, without

limitation, to the extent applicable, the payment of all DIP Obligations arising thereunder,

including, without limitation, all principal, interest, fees, and other expenses, including, without

limitation, all of the DIP Agent’s and each DIP Secured Party’s closing, arranger, and

administrative fees, consultant fees, professional fees, attorneys’ fees and legal expenses, to the

extent set forth in the DIP Documents. The DIP Documents are effective and shall continue to

evidence the DIP Obligations, which DIP Documents and DIP Obligations shall continue to be

valid, binding, and enforceable against the DIP Loan Parties, their Estates, and any successors

thereto, including, without limitation, any trustee appointed in any of these Chapter 11 Cases or

any case under chapter 7 of the Bankruptcy Code upon the conversion of any of these Chapter 11

Cases (collectively, the “Successor Cases”), and their creditors and other parties-in-interest, in

each case, in accordance with the terms of the Interim Order, this Final Order, and the other DIP

Documents.

               (c)     Payment of DIP Fees and Other Expenses. Any and all fees and expenses

payable pursuant to the DIP Documents (collectively, any and all such fees and expenses, the “DIP

Fees”) were, upon entry of and subject to the terms of the Interim Order, and hereby are,

immediately upon entry of and subject to the terms of this Final Order, approved, and the DIP

Loan Parties were, upon entry of the Interim Order, and hereby are authorized and directed to pay,

in cash and on a current basis, all reasonable and documented out-of-pocket costs, disbursements,

and expenses of the DIP Agent and the DIP Secured Parties incurred at any time, as provided by



                                                22
             Case 21-10527-JTD           Doc 275        Filed 04/12/21    Page 23 of 70




the Interim Order, this Final Order, and the other DIP Documents; provided, however, that any

financing fee purportedly earned or to be earned by the Debtors’ investment banker shall not be

paid, if at all, until and upon approval by the Court of such fee after a motion and hearing. Subject

to further order of this Court to the contrary, the DIP Fees shall not be subject to any offset, defense,

claim, counterclaim, or diminution of any type, kind, or nature whatsoever.

                (d)     Amendments to DIP Documents. Subject to the terms and conditions of the

DIP Documents, the DIP Loan Parties and the DIP Secured Parties may make amendments,

modifications, or supplements to any DIP Document, and the DIP Agent (acting at the direction

of the Required Lenders (as defined in the DIP Credit Agreement) if so required by the DIP

Documents) and any requisite DIP Lenders may waive any provisions in the DIP Documents,

without further approval of the Court; provided, that any such amendments, modifications, or

supplements to any DIP Documents which materially change the DIP Loan Parties’ obligations,

including amendments, modifications or supplements that operate to increase the aggregate

commitments, the rate of interest payable thereunder (other than the application of default interest),

or existing fees or add new fees thereunder (excluding, for the avoidance of doubt, any amendment,

consent or waiver fee) other than as currently provided in the DIP Documents (collectively, the

“Material DIP Amendments”), shall be filed with the Court, and the DIP Loan Parties shall

provide prior written notice of the Material DIP Amendment to (i) counsel to the DIP Agent and

the Prepetition Trustee; (ii) counsel to the Prepetition Secured Parties; (iii) counsel to the

Committee; (iv) the U.S. Trustee; (v) counsel to the DIP Term Agent; and (vi) counsel to the DIP

ABL Lender; provided, further, that the consent of the foregoing parties will not be necessary to

effectuate any such amendment, modification or supplement, except that any Material DIP

Amendment that is subject to an objection filed within three (3) business days following receipt of



                                                   23
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 24 of 70




such Material DIP Amendment must be approved by the Court. For the avoidance of doubt, the

DIP Loan Parties must receive written consent as to any Material DIP Amendment prior to filing

notice thereof with the Court (i) from the DIP Secured Parties, and (ii) from the Prepetition Trustee,

for any amendment, modification, supplement, or waiver that materially adversely affects any

rights of any Prepetition Secured Parties hereunder or the treatment of the Prepetition Obligations

hereunder.

       4.      Continuation of Prepetition Procedures. Except to the extent expressly set forth in

the Prepetition Documents, the DIP Documents, or in other “first day” orders, all prepetition

practices and procedures for the collection and disbursement of proceeds of the Prepetition

Collateral, including the Account Control Agreements (as such term is defined in the Prepetition

Documents) and any other similar lockbox or blocked depository bank account arrangements, are

hereby approved and shall continue without interruption, consistent with the Court’s order

authorizing the Debtors’ use of their cash management system.

               (a)     Funding Account. Notwithstanding the foregoing, except as otherwise

specified in the DIP Credit Agreement, the proceeds of the DIP Loans when made shall be funded

or credited to a non-interest bearing account in the name of the DIP Agent and subject to the sole

dominion and control of the DIP Agent (the “Funding Account”). The Borrower may, subject to

conditions precedent specified in the DIP Credit Agreement, withdraw or apply funds from the

Funding Account solely to pay (x) one or more disbursements set forth as a line item in the then

effective Budget in an amount not to exceed the amount for such line item set forth in the then

effective Budget (subject to Permitted Variances thereto), (y) any fees or other amounts due and

payable to the DIP Lenders or the DIP Agent, or (z) such other amounts that are due and payable

under the DIP Documents. For the avoidance of doubt, the DIP Loans shall be outstanding and



                                                 24
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 25 of 70




accrue interest at the rate set forth in the DIP Credit Agreement notwithstanding that the proceeds

thereof may be held in the Funding Account. The Funding Account shall be an account of the DIP

Agent maintained at UMB and will not constitute property of the Debtors or their estates.

       5.      Indemnification. The DIP Loan Parties were, upon entry of the Interim Order, and

hereby are authorized to indemnify and hold harmless the DIP Agent, each DIP Secured Party,

and, solely in their capacities as such, each of their respective successors, assigns, affiliates,

parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys, advisors,

financial advisors, consultants, professionals, officers, directors, members, managers, shareholders

and employees, past, present and future, and their respective heirs, predecessors, successors and

assigns, in accordance with, and subject to, the DIP Documents.

II.    Postpetition Liens; Superpriority Administrative Claim Status.

       6.      Postpetition Liens.

               (a)     Postpetition DIP Liens. To secure performance and payment when due

(whether at the stated maturity, by acceleration or otherwise) of any and all DIP Obligations of the

DIP Loan Parties to the DIP Secured Parties of whatever kind, nature, or description, whether

absolute or contingent, now existing or hereafter arising, effective and perfected upon the date of

the Interim Order and without the necessity of the execution, recordation or filing by the DIP Loan

Parties or the DIP Agent of any mortgages, security agreements, control agreements, pledge

agreements, financing statements or other similar documents or instruments, any notation of

certificates of title for a titled good or the possession or control by the DIP Agent of, or over, any

DIP Collateral, the following security interests and liens were granted, upon entry of the Interim

Order, and hereby are granted, effective as of the Petition Date, to the DIP Agent, for the benefit

of itself and the DIP Lenders (all property identified in clauses (i)–(iv) below being collectively

referred to as the “DIP Collateral”), subject only to payment of the Carve-Out and Permitted Liens
                                                 25
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 26 of 70




(all such liens and security interests granted to the DIP Agent, for the benefit of itself and the DIP

Lenders, pursuant to the Interim Order, this Final Order, and the DIP Documents, the “DIP

Liens”).

                       (i)     Liens on Unencumbered Property. Pursuant to section 364(c)(2) of

the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority senior

security interest in and lien upon all tangible and intangible pre- and postpetition real or personal

property of the DIP Loan Parties, whether existing on the Petition Date or thereafter acquired, and

the proceeds, products, rents and profits thereof, that, on or as of the Petition Date or permitted by

section 546(b) of the Bankruptcy Code, is not subject to a valid, perfected and non-avoidable lien,

including any property or assets that are not subject to the liens and security interests created under

the Prepetition Collateral Documents under any of the Prepetition Documents, which, for the

avoidance of doubt, shall include any claim or cause of action of the TX Debtors, except those

arising under or pursuant to chapter 5 of the Bankruptcy Code or under any other similar provisions

of applicable state, federal, or foreign law (including any other avoidance actions under the

Bankruptcy Code) (collectively, the “Avoidance Actions”). Notwithstanding the foregoing, the

proceeds or property recovered from Avoidance Actions, whether by judgment, settlement, or

otherwise (the “Avoidance Proceeds”) shall constitute DIP Collateral; provided, however, that

Avoidance Proceeds, Avoidance Actions, or any other claims or causes of action of the TX

Debtors’ Estates timely, properly and successfully asserted against such Prepetition Secured

Parties shall not constitute DIP Collateral.

                       (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant

to section 364(d)(1) of the Bankruptcy Code, and subject and subordinate in all respects to the

Carve-Out and the Permitted Liens, a valid, binding, continuing, enforceable, fully-perfected first



                                                  26
             Case 21-10527-JTD           Doc 275       Filed 04/12/21    Page 27 of 70




priority priming security interest in and lien upon all pre- and postpetition property of the DIP

Loan Parties, regardless of where located, regardless of whether or not any liens on such assets are

voided, avoided, invalidated, lapsed or unperfected, which security interest and lien shall prime

the Prepetition Liens.

                         (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3)

of the Bankruptcy Code, and subject and subordinate in all respects to the Carve-Out, a valid,

binding, continuing, enforceable, fully-perfected junior security interest in and lien upon all pre-

and postpetition property of the DIP Loan Parties that, on or as of the Petition Date, is subject to

(A) any liens that are senior by operation of law (including any such liens that are perfected

subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code) or that

were, as of the Petition Date, valid, properly perfected, non-avoidable and senior in priority to the

Prepetition Liens; and (B) any liens permitted under the Prepetition Documents (collectively, the

“Permitted Liens”), in each case other than the Prepetition Liens; provided, that nothing in the

foregoing shall limit the rights of the DIP Secured Parties under the DIP Documents to the extent

such liens are not permitted thereunder.

                         (iv)    Liens Senior to Certain Other Liens. The DIP Liens shall not be

(A) subject or subordinate to or made pari passu with (1) any lien or security interest that is

avoided and preserved for the benefit of the DIP Loan Parties and their Estates under section 551

of the Bankruptcy Code, (2) unless otherwise provided for in the DIP Documents or in the Interim

Order or this Final Order, or unless otherwise required by applicable non-bankruptcy law, any

liens or security interests arising after the Petition Date, including, without limitation, any liens or

security interests granted in favor of any federal, state, municipal or other governmental unit

(including any regulatory body), commission, board or court for any liability of the DIP Loan



                                                  27
             Case 21-10527-JTD           Doc 275        Filed 04/12/21    Page 28 of 70




Parties, or (3) any intercompany or affiliate liens of the DIP Loan Parties or security interests of

the DIP Loan Parties; or (B) subordinated to or made pari passu with any other lien or security

interest granted by the TX Debtors under section 363 or 364 of the Bankruptcy Code.

                (b)     DIP Lien Priority in DIP Collateral. The DIP Liens on the DIP Collateral

securing the DIP Obligations shall be first and senior in priority to all other interests and liens of

every kind, nature, and description, whether created consensually, by an order of the Court or

otherwise, including, without limitation, liens or security interests granted in favor of third parties

in conjunction with sections 363, 364, or any other section of the Bankruptcy Code or other

applicable law; provided, however, that the DIP Liens shall be subject to the Carve-Out and

Permitted Liens.

                (c)     Postpetition Lien Perfection. The Interim Order and this Final Order each

shall be sufficient and conclusive evidence of the priority, perfection, and validity of the DIP Liens,

the Prepetition Adequate Protection Liens, and the other security interests granted herein, effective

as of the Petition Date, without any further act and without regard to any other federal, state, or

local requirements or law requiring notice, filing, registration, recording, or possession of the DIP

Collateral, or other act to validate or perfect such security interest or lien, including, without

limitation, control agreements with any financial institution(s) party to a control agreement or other

depository account consisting of DIP Collateral, or requirement to register liens on any certificates

of title (a “Perfection Act”). Notwithstanding the foregoing, if the DIP Agent or the Prepetition

Trustee, as applicable, shall, in its sole discretion, elect for any reason to file, record, or otherwise

effectuate any Perfection Act, then the DIP Agent or the Prepetition Trustee, as applicable, is

authorized to perform such act, and the DIP Loan Parties are authorized and directed to perform

such act to the extent necessary or required by the Interim Order, this Final Order, the other DIP



                                                   28
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 29 of 70




Documents, or the Prepetition Documents, which act or acts shall be deemed to have been

accomplished as of the date and time of entry of the Interim Order notwithstanding the date and

time actually accomplished, and, in such event, the subject filing or recording office is authorized

to accept, file, or record any document in regard to such act in accordance with applicable law.

The DIP Agent or the Prepetition Trustee, as applicable, may choose to file, record, or present a

certified copy of the Interim Order or this Final Order in the same manner as a Perfection Act,

which shall be tantamount to a Perfection Act, and, in such event, the subject filing or recording

office is authorized to accept, file, or record such certified copy of the Interim Order or this Final

Order in accordance with applicable law. Should the DIP Agent or the Prepetition Trustee, as

applicable, so choose and attempt to file, record, or perform a Perfection Act, no defect or failure

in connection with such attempt shall in any way limit, waive, or alter the validity, enforceability,

attachment, priority, or perfection of the postpetition liens and security interests granted herein by

virtue of the entry of the Interim Order and this Final Order.

               (d)     To the extent that any applicable non-bankruptcy law otherwise would

restrict the granting, scope, enforceability, attachment, or perfection of any liens and security

interests granted and created by the Interim Order or this Final Order (including the DIP Liens and

the Prepetition Adequate Protection Liens) or otherwise would impose filing or registration

requirements with respect to such liens and security interests, such law was, upon entry of the

Interim Order, and hereby is pre-empted to the maximum extent permitted by the Bankruptcy

Code, applicable federal or foreign law, and the judicial power and authority of the Court;

provided, however, that nothing herein shall excuse the DIP Loan Parties from payment of any

local or recording fees or taxes, if any, required in connection with such liens. By virtue of the

terms of the Interim Order and this Final Order, to the extent that the DIP Agent or the Prepetition



                                                 29
             Case 21-10527-JTD            Doc 275     Filed 04/12/21    Page 30 of 70




Trustee, as applicable, has filed Uniform Commercial Code financing statements, mortgages,

deeds of trust, or other security or perfection documents under the names of any of the DIP Loan

Parties, such filings shall be deemed to properly perfect its liens and security interests granted and

confirmed by the Interim Order and this Final Order without further action by the DIP Agent or

the Prepetition Trustee, as applicable.

               (e)     Except as provided in (and subject to the terms of) this Final Order, the DIP

Liens, the DIP Superpriority Claims, the Prepetition Adequate Protection Liens, and the

Prepetition Adequate Protection Claims (as defined below) (i) shall not be made subject to or pari

passu with (A) any lien, security interest, or claim heretofore or hereinafter granted by the TX

Debtors in any of these Chapter 11 Cases or any Successor Cases and shall be valid and enforceable

against the DIP Loan Parties, their Estates, any trustee, or any other estate representative appointed

or elected in these Chapter 11 Cases or any Successor Cases and/or upon the dismissal of any of

these Chapter 11 Cases or any Successor Cases; (B) any lien that is avoided and preserved for the

benefit of the DIP Loan Parties and their Estates under section 551 of the Bankruptcy Code or

otherwise; and (C) any intercompany or affiliate lien or claim; and (ii) shall not be subject to

sections 510, 549, 550, or 551 of the Bankruptcy Code.

       7.      DIP Loan Superpriority Administrative Expenses. Subject only to the Carve-Out,

on account of all DIP Obligations now existing or hereafter arising pursuant to the Interim Order,

this Final Order, the other DIP Documents, or otherwise, the DIP Agent, for the benefit of itself

and the DIP Lenders, was, upon entry of the Interim Order, and hereby is granted an allowed

superpriority administrative expense claim against the TX Debtors pursuant to section 364(c)(1)

of the Bankruptcy Code, having priority in right of payment over any and all other obligations,

liabilities, and indebtedness of the DIP Loan Parties, whether now in existence or hereafter



                                                 30
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 31 of 70




incurred by the DIP Loan Parties, and over any and all administrative expenses or priority claims

against the DIP Loan Parties of the kind specified in, or ordered pursuant to, inter alia, sections

105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1113,

or 1114 of the Bankruptcy Code, whether or not such expenses or claims may become secured by

a judgment lien or other non-consensual lien, levy, or attachment, which allowed superpriority

administrative claim shall be payable from and have recourse to all prepetition and postpetition

property of the DIP Loan Parties and all proceeds thereof (including the Avoidance Proceeds) (the

“DIP Superpriority Claims”).

       8.      Carve-Out.

               (a)     Generally. As used in this Final Order, the “Carve-Out” means the sum of

the following, in all respects solely with respect to the DIP Loan Parties: (i) all fees required to be

paid to the Clerk of the Court and to the Office of the United States Trustee under section 1930(a)

of title 28 of the United States Code and section 3717 of title 31 of the United States Code plus

interest at the statutory rate (without regard to the Carve-Out Trigger Notice (as defined below)

and without being subject to any budget (collectively, the “Statutory Fees”)); (ii) all reasonable

and documented fees and out-of-pocket expenses incurred by a trustee under section 726(b) of the

Bankruptcy Code and allowed by the Court in an amount not to exceed $25,000 (without regard

to the Carve-Out Trigger Notice); (iii) to the extent allowed by the Court at any time, whether by

interim order, procedural order, or otherwise, all accrued and unpaid fees, costs, and out-of-pocket

expenses incurred by persons or firms retained by the Debtors (including Force Ten Partners LLC)

pursuant to section 327, 328, or 363 of the Bankruptcy Code (collectively, the “Debtor

Professionals”) and the Committee (up to, in the case of the Committee Professionals (as defined

below), the aggregate amount of $562,500 set forth in the Budget, which amount shall (x) be set



                                                  31
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 32 of 70




forth in an independent line item in the Budget, (y) not be reduced by any amendment to the Budget

without prior written consent of the Committee, and (z) not be used for any purpose except to pay

the Allowed Professional Fees (as defined below) of the Committee Professionals without prior

written consent of the Committee) pursuant to section 328 or 1103 of the Bankruptcy Code

(collectively, the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons,” and such fees, costs, and out-of-pocket expenses of each Professional

Person as and when allowed solely to the extent related to the DIP Loan Parties, the “Allowed

Professional Fees”) at any time on or prior to the Carve-Out Trigger Date (as defined below),

whether allowed by the Court prior to or after the Carve-Out Trigger Date, to the extent that such

fees, costs, and out-of-pocket expenses are provided for in the Budget, less the aggregate amount

of all retainers held by Professional Persons as of the Carve-Out Trigger Date (the amounts set

forth in clauses (i) through (iii), the “Pre-Carve Out Trigger Notice Cap”); and (iv) Allowed

Professional Fees in an aggregate amount not to exceed $300,000 incurred on and after the Carve-

Out Trigger Date, to the extent allowed by the Court at any time, whether by interim order,

procedural order, or otherwise, but excluding any “success” or “transaction” fees payable to any

financial advisor or investment banker, allocated $200,000 to the Debtor Professionals and

$100,000 to the Committee Professionals (the amounts set forth in this clause (iv) being the “Post-

Carve Out Trigger Notice Cap” and, together with the Pre-Carve Out Trigger Notice Cap, the

“Carve-Out Cap”); provided, that under no circumstances shall any success, completion or similar

fees be paid from the Carve-Out following delivery of a Carve-Out Trigger Notice unless such fee

was earned and payable before the Carve-Out Trigger Date; provided, further, that nothing herein

shall be construed to impair the ability of any party in interest in these Chapter 11 Cases to object

to the fees, expenses, reimbursement, or compensation described in the Carve-Out Cap on any



                                                 32
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 33 of 70




grounds. For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice

delivered by email (or other electronic means) by the DIP Agent to the DIP Loan Parties, their lead

restructuring counsel, the U.S. Trustee, counsel to the Committee, counsel to the DIP Agent,

counsel to the DIP Term Agent, and counsel to the DIP ABL Lender, which notice (x) may be

delivered only following the occurrence and during the continuation of a DIP Termination Event,

and (y) shall state that the Post-Carve Out Trigger Notice Cap has been invoked (the day on which

a Carve-Out Trigger Notice is received by the parties above, the “Carve-Out Trigger Date”). So

long as the Carve-Out Trigger Notice has not been delivered as provided above, the DIP Loan

Parties shall be permitted to (x) make disbursements to the Pre-Carve Out Trigger Notice Reserve

(as defined below) of amounts set forth in the Budget for Professional Persons related solely to the

DIP Loan Parties at the times and in the amounts contemplated thereby, and (y) pay Allowed

Professional Fees, including on an interim basis, in accordance with the Budget as they become

due and payable, including from amounts held in the Pre-Carve Out Trigger Notice Reserve. For

the avoidance of doubt, notwithstanding anything to the contrary contained in this Final Order,

nothing in the Interim Order, this Final Order, or any Budget shall be construed as a cap or

limitation on the amount of Statutory Fees that are due and payable by the DIP Loan Parties.

               (b)     Carve-Out Reserves.

                       (i)    On the Carve-Out Trigger Notice Date, the Carve-Out Trigger

Notice (x) shall be deemed a draw request and notice of borrowing by the DIP Loan Parties for

loans to be made under the DIP Facility in an amount equal to the sum of (1) the amounts set forth

in paragraphs 8(a)(i) and 8(a)(ii) above, plus (2) unpaid amounts of the Allowed Professional Fees

(if any), up to the Carve-Out Cap, less any amounts previously funded for Professional Persons at

the times and in the amounts contemplated under the Budget (any such amounts actually advanced



                                                33
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 34 of 70




shall constitute DIP Obligations), and (y) shall also constitute a demand to the DIP Loan Parties

to utilize all cash on hand as of such date (including in the Funding Account) and any available

cash thereafter held by any DIP Loan Party to fund a reserve in an amount equal to the sum of the

amounts set forth in paragraphs 8(a)(i)– 8(a)(iii) above (which cash amounts actually utilized or

reserved (including from cash on hand) shall reduce, on a dollar for dollar basis, the draw requests

and applicable DIP Obligations pursuant to the foregoing sentence of this paragraph 8(b)(i)). The

DIP Loan Parties shall deposit and hold such amounts in a segregated account held by lead

bankruptcy counsel for the DIP Loan Parties in trust exclusively to pay such unpaid Allowed

Professional Fees and amounts set forth in paragraphs 8(a)(i) and 8(a)(ii) (the “Pre-Carve Out

Trigger Notice Reserve”). For the avoidance of doubt, the Pre-Carve Out Trigger Notice Reserve

shall comprise three separate and independent reserves made up of the following: (A) a reserve to

pay the obligations set forth in paragraph 8(a)(i) above; (B) a reserve to pay the obligations set

forth in paragraph 8(a)(ii) above, and (C) a reserve to pay the obligations set forth in paragraph

8(a)(iii) above.

                       (ii)   On the Carve-Out Trigger Notice Date, the Carve-Out Trigger

Notice shall also be deemed a request by the DIP Loan Parties for loans to be made under the DIP

Facility from the Funding Account in an amount equal to any unfunded portion of the Post-Carve

Out Trigger Notice Cap (any such amounts actually advanced shall constitute DIP Obligations),

and shall also constitute a demand to the DIP Loan Parties to utilize all cash on hand as of such

date (including in the Funding Account) and any available cash thereafter held by any DIP Loan

Party, after the funding in full of the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in

an amount equal to the Post-Carve Out Trigger Notice Cap (which cash amounts actually utilized

or reserved (including from cash on hand) shall reduce, on a dollar for dollar basis, the draw



                                                34
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 35 of 70




requests. The DIP Loan Parties shall deposit and hold such amounts in a segregated account held

by lead bankruptcy counsel for the DIP Loan Parties in trust exclusively to pay such Allowed

Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out

Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve-

Out Reserves”).

               (c)     Application of Carve-Out Reserves.

                       (i)     All funds in the Pre-Carve Out Trigger Notice Reserve shall be used

first to pay the obligations set forth in paragraphs 8(a)(i)–8(a)(iii) above (the “Pre-Carve Out

Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid

in full. If the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to

subparagraph (iii) below, all remaining funds in the Pre-Carve Out Trigger Notice Reserve shall

be distributed to the DIP Agent on account of the DIP Loans.

                       (ii)    All funds in the Post-Carve Out Trigger Notice Reserve shall be

used first to pay the obligations set forth in paragraph 8(a)(iv) above (the “Post-Carve Out

Amounts”). If the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, subject

to sub-paragraph (iii) below, all remaining funds in the Post-Carve Out Trigger Notice Reserve

shall be distributed to the DIP Agent on account of the DIP Loans.

                       (iii)   Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order, or this Final Order, if either of the Carve-Out Reserves

is not funded in full in the amounts set forth in paragraph 8(b) above, then any excess funds in one

of the Carve-Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve

Out Amounts, respectively, shall be used to fund the other Carve-Out Reserve to the extent of any

shortfall in funding prior to making any payments set forth in paragraphs 8(c)(i) or 8(c)(ii) above.



                                                35
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 36 of 70




                       (iv)    Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order, or this Final Order, following delivery of a Carve-Out

Trigger Notice, the DIP Agent and the Prepetition Trustee shall not sweep or foreclose on cash

(including cash in the Funding Account and cash received as a result of the sale or other disposition

of any assets) of the DIP Loan Parties in excess of the amount necessary to fully fund the Carve-

Out Reserves until the Carve-Out Reserves have been fully funded, but shall have a security

interest in any residual interest in the Carve-Out Reserves, with any excess paid as provided in

paragraphs 8(c)(i) and (c)(ii) above.

                       (v)     Except to the extent expressly provided by further order of the

Court, the DIP Loan Parties may use funds held in the Carve-Out Reserves only to pay Allowed

Professional Fees, to pay the other amounts included in the Carve-Out in the manner set forth in

this Final Order, and to distribute remaining funds in the Carve-Out Reserves pursuant to

paragraphs 8(c)(i), (ii) and (iii), and not for any other purpose.

                       (vi)    For the avoidance of doubt, until the indefeasible payment in full in

cash of the DIP Obligations occurs or the DIP Facility is otherwise terminated, this Final Order

shall remain in full force and effect, including with respect to the DIP Loan Parties’ use of Cash

Collateral, the Carve-Out, and all related provisions in respect thereof, and the Prepetition Trustee

shall assume any rights and obligations that the DIP Agent previously had with respect to the

Carve-Out.

               (d)     Other Priority Matters.

                       (i)     For the avoidance of doubt and notwithstanding anything to the

contrary in the Interim Order, this Final Order, the DIP Documents, or the Prepetition Documents,

the Carve-Out shall be senior to the DIP Obligations, the Prepetition Obligations, and any other



                                                  36
             Case 21-10527-JTD        Doc 275        Filed 04/12/21   Page 37 of 70




claims arising under or in connection with the DIP Documents or the Prepetition Documents (and

any and all security interests and liens securing such claims), the DIP Superpriority Claims, the

liens and claims securing the DIP Facility, the Prepetition Adequate Protection Liens, the

Prepetition Adequate Protection Claims, and any and all other forms of adequate protection, liens,

or claims securing the DIP Obligations, the Prepetition Adequate Protection Claims, or the

Prepetition Obligations; provided, that the Carve-Out Reserves shall constitute the sole and

primary source for payment of Allowed Professional Fees entitled to benefit from the Carve-Out,

and any lien priorities or superpriority claims granted pursuant to the Interim Order or this Final

Order to secure payment of the Carve-Out shall be limited to any shortfall in funding of the Carve-

Out Reserves.

                      (ii)    Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order, or this Final Order, but subject in all respects to

paragraph 8, the DIP Loan Parties’ authority to use proceeds from the DIP Facility, the DIP

Collateral, and/or Cash Collateral (including from the Funding Account) solely on account of and

to timely pay Allowed Professional Fees and Statutory Fees and the other obligations benefitting

from the Carve-Out shall in no way be limited or deemed limited by any Budget.

                (e)   No Direct Obligation To Pay Allowed Professional Fees. None of the DIP

Secured Parties or the Prepetition Secured Parties shall be responsible for the direct payment or

reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in the Interim Order, this Final Order, or otherwise shall be construed to obligate any of

the DIP Secured Parties or the Prepetition Secured Parties, in any way, to pay compensation to, or




                                                37
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 38 of 70




to reimburse expenses of, any Professional Person or to guarantee that the Debtors have sufficient

funds to pay such compensation or reimbursement.

               (f)     Payment of Allowed Professional Fees Prior to the Carve-Out Trigger Date.

Any payment or reimbursement of Allowed Professional Fees prior to the Carve-Out Trigger Date

will not reduce the Carve-Out.

               (g)     Reservation of Rights. Nothing herein shall be construed to impair the right

or ability of any party in interest in these Chapter 11 Cases to object to the fees, expenses,

reimbursement or other compensation described with respect to these Carve-Out provisions.

       9.      Adequate Protection for the Prepetition Secured Parties.

               (a)     Adequate Protection for Prepetition Secured Parties.         The Prepetition

Secured Parties are entitled, pursuant to sections 361, 363(e), 364(d)(1), 503(b), 507(a), and 507(b)

of the Bankruptcy Code and effective as of the Petition Date, to adequate protection of their

respective interests in the Prepetition Collateral, including any Cash Collateral, in an amount equal

to the aggregate Diminution in Value of the Prepetition Secured Parties’ interests in the Prepetition

Collateral from and after the Petition Date. On account of such adequate protection and solely to

the extent of any Diminution in Value, the Prepetition Secured Parties were, upon entry of the

Interim Order, and hereby are granted the following, in each case subject to the Carve-Out

(collectively, the “Adequate Protection Obligations”):

                       (i)     Prepetition Adequate Protection Liens. Effective and perfected

upon the date of the Interim Order and without the necessity of any Perfection Act, valid and

perfected postpetition replacement security interests in and liens upon the DIP Collateral (the

“Prepetition Adequate Protection Liens”), subject and subordinate only to the Carve-Out, the

Permitted Liens, and the DIP Liens; provided, however, that the Prepetition Adequate Protection



                                                 38
             Case 21-10527-JTD          Doc 275        Filed 04/12/21    Page 39 of 70




Liens shall not attach to Avoidance Actions, Avoidance Proceeds, or commercial tort claims of

the TX Debtors’ Estates.

                       (ii)    Adequate Protection Payments. All interest on the Bonds under the

Prepetition Indenture, including accrued and unpaid interest as of the Petition Date and interest

accruing thereafter, which interest shall accrue at the non-default rate as set forth in the Prepetition

Indenture and be payable in-kind in arrears on a monthly basis on the last business day of each

month by being capitalized.

                       (iii)   Adequate Protection Superpriority Claims. Allowed superpriority

administrative expense claims against the TX Debtors pursuant to sections 503(b), 507(a), and

507(b) of the Bankruptcy Code (the “Prepetition Adequate Protection Claims”), which shall be

allowed claims against each of the DIP Loan Parties (jointly and severally), with priority (except

as otherwise provided herein) over any and all administrative expenses and all other claims against

the DIP Loan Parties now existing or hereafter arising, of any kind specified in sections 503(b)

and 507(b) of the Bankruptcy Code, and all other administrative expenses or other claims arising

under any other provision of the Bankruptcy Code, including, without limitation, sections 105,

326, 327, 328, 330, 331, 365, 503(b), 507(a), 507(b), or 1114 of the Bankruptcy Code, whether or

not such expenses or claims may become secured by a judgment lien or other nonconsensual lien,

levy, or attachment. The Prepetition Adequate Protection Claims shall be payable from and have

recourse to all prepetition and postpetition property of the DIP Loan Parties (including Avoidance

Proceeds), subject to the Carve-Out, the Permitted Liens, the DIP Obligations, and the DIP

Superpriority Claims; provided, however, that the Prepetition Adequate Protection Claims shall

not be payable out of Avoidance Actions, Avoidance Proceeds, or the proceeds of commercial tort

claims of the TX Debtors’ Estates.



                                                  39
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 40 of 70




               (b)     Reporting. The DIP Loan Parties shall timely provide the Prepetition

Secured Parties with (i) reasonable access to the DIP Loan Parties’ facilities, management, books,

and records required under the Prepetition Documents, and (ii) copies of all financial reporting

provided to the DIP Agent and the DIP Lenders pursuant to the DIP Documents substantially

simultaneously with such delivery to the DIP Lenders.

               (c)     Fees and Expenses. As additional adequate protection, the DIP Loan Parties

(i) have paid in cash to the extent invoiced within three (3) business days of entry of the Interim

Order, all accrued and unpaid reasonable prepetition fees and expenses of the Prepetition Secured

Parties (including all reasonable fees and expenses of Arnold & Porter Kaye Scholer LLP

(“A&P”), as primary counsel, Ankura Consulting Group, LLC (“Ankura”), as financial advisor,

Longino Public Finance LLC (“Longino”), as public finance advisor, and Troutman Pepper

Hamilton Sanders LLP (“Troutman”), as local counsel), and (ii) shall pay, to the extent invoiced

after entry of the Interim Order, monthly payments in cash of the reasonable and documented costs,

fees, and expenses of the Prepetition Secured Parties (including fees and expenses of (A) one

primary counsel (which shall be A&P) and one local counsel (which shall be Troutman), and (B)

other advisors retained by the Prepetition Secured Parties (which shall be Ankura and Longino) in

accordance with the Prepetition Documents. All payments of professional fees, expenses, and

disbursements authorized under this paragraph 9(c) shall be made by the DIP Loan Parties as

provided below unless, and except only to the extent, objected to by the DIP Loan Parties, the

Committee, and the U.S. Trustee, within ten (10) business days (which time period may be

extended by the applicable professional) (the “Review Period”) after the receipt by such parties of

invoices therefor (the “Invoiced Fees”) and without the necessity of filing formal fee applications.

The invoices for such Invoiced Fees shall include the total aggregate number of hours billed and a



                                                40
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 41 of 70




summary description of services provided and the expenses incurred by the applicable professional

(which shall not be required to contain time entries); provided, however, that any such invoice may

be redacted to protect privileged, confidential, or proprietary information; provided further, that

the rights of the DIP Loan Parties, the Committee and the U.S. Trustee to seek production of the

professionals’ time entries are reserved. The DIP Loan Parties, the Committee, and the U.S.

Trustee may object to any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) within the

Review Period by filing with the Court a motion or other pleading, on at least ten (10) business

days’ prior written notice to the submitting party of any hearing on such motion or other pleadings,

setting forth the objections to the Disputed Invoiced Fees. The DIP Loan Parties shall pay (1) any

Invoiced Fees that are not Disputed Invoiced Fees within five (5) business days after expiration of

the Review Period; and (2) any Disputed Invoiced Fees within five (5) business days after approval

by the Court by a final order requiring payment of any previously Disputed Invoiced Fees. Unless

the Court orders otherwise and subject to paragraph 13 hereof, payments of any amounts set forth

in this paragraph are not subject to recharacterization, avoidance, subordination, or disgorgement.

No attorney or advisor to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties shall

be required to file an application seeking compensation for services or reimbursement of expenses

with the Court.

               (d)     Reservation of Rights Regarding Adequate Protection.             Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, the Court finds that the adequate protection

provided in the Interim Order and this Final Order is reasonable and sufficient to protect the

interests of the Prepetition Secured Parties; provided, that the Prepetition Secured Parties may

request further or different adequate protection, and the Debtors, the Committee, or any other party



                                                41
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 42 of 70




in interest with standing may contest any such request. Notwithstanding anything to the contrary

in the Interim Order or this Final Order, to the extent that any payment of interest (including any

interest paid in kind), fees, costs, charges, or expenses made hereunder as adequate protection to

the Prepetition Secured Parties is made on behalf of a claim of the Prepetition Secured Parties later

found to not be entitled to such payment of interest, fees, costs, charges, or expenses under section

506(b) of the Bankruptcy Code, then such payment shall be recharacterized and applied as payment

of the principal amounts owed under the Prepetition Documents, and shall be applied against the

Prepetition Secured Parties’ prepetition secured claims as applicable, or, with respect to the

payment of interest in kind, such payment may be disallowed.

III.   Default; Waivers; Rights and Remedies; Relief from Stay.

       10.     DIP Termination Events. Subject to any applicable cure periods set forth in the

DIP Documents, the occurrence of an “Event of Default” under and as defined in the DIP Credit

Agreement shall constitute a “DIP Termination Event” hereunder (each, a “DIP Termination

Event”), unless waived in writing by the DIP Secured Parties in accordance with the DIP

Documents.

       11.     Rights and Remedies upon a DIP Termination Event.

               (a)     Immediately upon the occurrence and during the continuation of a DIP

Termination Event, the DIP Agent shall be entitled to, and any automatic stay, whether arising

under section 362 of the Bankruptcy Code or otherwise, was, upon entry of the Interim Order, and

hereby is modified, without further notice to, hearing of, or order from the Court, to the extent

necessary to permit the DIP Agent to, upon the delivery of written notice (which may include

electronic mail) to the DIP Remedies Notice Parties (as defined below): (i) declare all DIP

Obligations owing under the DIP Documents to be immediately due and payable; (ii) terminate,

reduce, or restrict any commitment to extend additional credit to the DIP Loan Parties to the extent
                                                 42
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 43 of 70




any such commitment remains (including provision of any letters of credit); (iii) terminate the DIP

Facility and any DIP Documents as to any future liability or obligation of the DIP Secured Parties

thereunder, but without affecting any of the DIP Obligations or the DIP Liens securing the DIP

Obligations; (iv) terminate and/or revoke the DIP Loan Parties’ rights, if any, under this Final

Order and the DIP Documents to use any Cash Collateral (except to fund the Carve-Out Reserves);

(v) invoke the right to charge interest at the default rate under the DIP Documents; (vi) freeze

monies or balances in the DIP Loan Parties’ accounts (except to fund the Carve-Out Reserves);

(vii) otherwise enforce any and all rights against the DIP Collateral in the possession of the

applicable DIP Agent, including, without limitation, disposition of the DIP Collateral solely for

application towards the Carve-Out and the DIP Obligations in accordance with their respective

priorities; and (viii) take any other actions or exercise any other rights or remedies with respect to

the DIP Collateral permitted under the Interim Order, this Final Order, the DIP Documents, or

applicable law; provided, that prior to the exercise of any right in clauses (iii), (vii) and (viii) of

this paragraph, the DIP Agent shall be required to provide five (5) days’ written notice to counsel

to the Debtors, counsel to the DIP Lenders, counsel to the Prepetition Trustee, counsel to the DIP

Term Agent, counsel to the DIP ABL Lender, counsel to the Committee, and the U.S. Trustee (the

“DIP Remedies Notice Parties”) of the DIP Agent’s intent to exercise its rights and remedies (the

“DIP Remedies Notice Period”).

               (b)     Unless otherwise ordered by the Court during the DIP Remedies Notice

Period, at the end of the DIP Remedies Notice Period, the DIP Agent shall be deemed to have

received relief from the automatic stay, and may foreclose on all or any portion of the DIP

Collateral, collect accounts receivable, and apply the proceeds thereof to the DIP Obligations,

occupy the DIP Loan Parties’ premises to sell or otherwise dispose of the DIP Collateral, or



                                                  43
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 44 of 70




otherwise exercise all rights and remedies available against the DIP Collateral permitted by the

DIP Documents and by applicable law or equity, without further notice to, hearing of, or order

from the Court, and without restriction or restraint by any stay under sections 105 or 362 of the

Bankruptcy Code, or otherwise.

               (c)     Unless otherwise ordered by the Court during the DIP Remedies Notice

Period, the DIP Loan Parties shall reasonably cooperate with the DIP Agent in its exercise of rights

and remedies, whether against the DIP Collateral or otherwise.

               (d)     Unless otherwise ordered by the Court during the DIP Remedies Notice

Period, upon the occurrence and during the continuation of a DIP Termination Event, without

limiting any of the other rights and remedies of the DIP Agent, and subject to, and in accordance

with the DIP Documents and this Final Order, (i) the DIP Agent and any liquidator or other

professional will have the right to access and utilize, at no cost or expense, any trade names,

trademarks, copyrights, or other intellectual property of the DIP Loan Parties to the extent

necessary or appropriate to sell, lease, or otherwise dispose of any of the DIP Collateral, including

pursuant to any Court-approved sale process, and (ii) enter upon any leased or licensed premises

of the DIP Loan Parties for the purpose of exercising any remedy with respect to the DIP Collateral

located thereon, and shall be entitled to all of the DIP Loan Parties’ rights and privileges as lessee

or licensee. For the avoidance of doubt, (x) all of the DIP Loan Parties’ obligations under any

applicable lease or license shall not be affected, limited, or otherwise modified by the rights

granted to the DIP Agent pursuant to this paragraph, and (y) any affected landlords, lienholders,

and/or licensors shall retain all remedies available under applicable non-bankruptcy law. Nothing

herein shall require the DIP Loan Parties, the DIP Agent or the other DIP Secured Parties to assume




                                                 44
             Case 21-10527-JTD           Doc 275       Filed 04/12/21    Page 45 of 70




any lease or license under section 365(a) as a precondition to the rights afforded to the DIP Agent

and the other DIP Secured Parties herein.

       12.     Modification of Automatic Stay. The automatic stay provisions of section 362 of

the Bankruptcy Code and any other restriction imposed by an order of the Court or applicable law

were, upon entry of the Interim Order, and hereby are modified without further notice, application,

or order of the Court to the extent necessary to permit the DIP Agent and the Prepetition Trustee

to perform any act authorized or permitted under or by virtue of the Interim Order, this Final Order,

the DIP Credit Agreement, or the other DIP Documents, as applicable, including, without

limitation, to (i) implement the postpetition financing arrangements authorized by the Interim

Order and this Final Order, (ii) take any act to create, validate, evidence, attach or perfect any lien,

security interest, right or claim in the DIP Collateral, (iii) assess, charge, collect, advance, deduct

and receive payments with respect to the Prepetition Obligations and DIP Obligations (or any

portion thereof), including, without limitation, all interest, fees, costs, and expenses permitted

under any of the DIP Documents and apply such payments to the Prepetition Obligations, and (iv)

subject to the DIP Remedies Notice Period, take any action and exercise all rights and remedies

provided to it by the Interim Order, this Final Order, the other DIP Documents, or applicable law.

IV.    Representations and Covenants.

       13.     Effect of Stipulations.

               (a)     Binding on the DIP Loan Parties. The DIP Loan Parties’ stipulations,

admissions, agreements, and releases contained in the Interim Order and this Final Order,

including, without limitation, in paragraph E hereof (collectively, the “Stipulations”), shall be

binding upon the DIP Loan Parties in all circumstances and for all purposes effective as of the

entry of the Interim Order.



                                                  45
                 Case 21-10527-JTD      Doc 275        Filed 04/12/21   Page 46 of 70




                  (b)   Binding on Third Parties. The Stipulations shall be binding upon all other

parties in interest, including, without limitation, any Debtor other than the DIP Loan Parties, any

statutory or non-statutory committees appointed or formed in these Chapter 11 Cases (including

the Committee) and any other person or entity acting or seeking to act on behalf of the Debtors’

estates, including any chapter 7 or chapter 11 trustee or examiner appointed or elected for any of

the Debtors, in all circumstances and for all purposes unless each of the following three criteria

are satisfied:

                          (i)    Challenge Period. Such committee, trustee, or any other party in
interest (subject to in all respects to any agreement or applicable law that may limit or affect such
entity’s right or ability to do so), in each case, with standing and requisite authority granted by the
Court, has timely commenced an adversary proceeding or other appropriate contested matter
(subject to the limitations contained herein, including, inter alia, in this paragraph 13(b)(i)) by no
later than the date that is seventy-five (75) days from the entry of the Interim Order (the “Challenge
Period”); provided, that the timely filing of a motion seeking standing to file a Challenge
Proceeding (as defined below) before the expiration of the Challenge Period, which attaches a
proposed draft complaint or other pleading that sets forth such claim or cause of action or other
Challenge Proceeding, shall toll the Challenge Period only as to the party that timely filed such
standing motion until such motion is resolved or adjudicated by the Court. Nothing herein shall
limit the Committee’s ability to (A) file a motion in respect of any timely Challenge Proceeding
for which it cannot obtain standing as a matter of law because the applicable TX Debtor is a limited
liability company (an “LLC Challenge Motion”), and (B) seek pursuant to such LLC Challenge
Motion a mechanism by which to prosecute such Challenge. If the Committee files an LLC
Challenge Motion for which it cannot obtain standing, the expiration of the Challenge Period solely
for the specific Challenge Proceeding set forth in the LLC Challenge Motion shall be tolled
pending further order of the Court, and the applicable parties shall meet and confer with respect to
an appropriate process (if any) for the prosecution of any such Challenge Proceeding. If timely
notified of a Challenge Proceeding for which the Committee cannot gain standing because the
applicable TX Debtor is a limited liability company, the TX Debtors (or a designated
representative) shall retain the authority to prosecute such Challenge Proceeding in the exercise of
their business judgment and subject to any applicable further order of the Court. Any party’s rights
to object to an LLC Challenge Motion are fully preserved.

                        (ii)   Challenge Proceeding. Such adversary proceeding or other
appropriate contested matter (A) objects to or challenges the amount, validity, perfection,
enforceability, priority or extent of the Prepetition Obligations or the Prepetition Liens, or any
portion thereof, or (B) otherwise asserts or prosecutes any action for preferences, fraudulent
transfers or conveyances, other avoidance power claims or any other claims, counterclaims or
causes of action, objections, contests or defenses (collectively, a “Challenge Proceeding”) against
the Prepetition Secured Parties or their respective subsidiaries, affiliates, officers, directors,
managers, principals, employees, agents, financial advisors, attorneys, accountants, investment
                                                  46
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 47 of 70




bankers, consultants, representatives, and other professionals, and the respective successors and
assigns thereof, in each case in their respective capacity as such (each a “Representative,” and,
collectively, the “Representatives”) in connection with matters related to the Prepetition
Documents, the Prepetition Obligations, the Prepetition Liens, and the Prepetition Collateral.

                         (iii) Final Non-Appealable Order. There is a final non-appealable order
in favor of the plaintiff or movant in any such Challenge Proceeding; provided, that any pleadings
filed in any Challenge Proceeding shall set forth the basis for such challenge or claim to the extent
required by applicable law and any challenges or claims not so specified prior to the expiration of
the Challenge Period shall be deemed forever waived, released, and barred.

               (c)     Failure to File Challenge Proceeding. For the avoidance of doubt, a party

in interest’s commencement of a timely Challenge Proceeding shall preserve the Challenge Period

only with respect to such party in interest commencing the Challenge Proceeding and only to the

extent of the express content of the pleading commencing such Challenge Proceeding. If no such

Challenge Proceeding is timely and properly filed during the Challenge Period, or to the extent the

Court does not rule in favor of the plaintiff or movant in any such Challenge Proceeding that is

timely and properly filed during the Challenge Period, then: (i) the Stipulations shall be binding

on all parties in interest, including, without limitation, any Debtor other than the DIP Loan Parties,

the Committee and any trustee; (ii) the obligations of the Prepetition Obligors under the Prepetition

Documents, including the Prepetition Obligations, shall constitute allowed claims not subject to

defense, claim, counterclaim, recharacterization, subordination, reduction, defense, setoff or

avoidance, for all purposes in these Chapter 11 Cases and any Successor Cases; (iii) the Prepetition

Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected, security

interests and liens, not subject to defense, counterclaim, recharacterization, subordination, or

avoidance; (iv) the Prepetition Obligations and the Prepetition Liens shall not be subject to any

other or further claim or challenge by the Debtors, the Committee, any non-statutory committees

appointed or formed in these Chapter 11 Cases or any other party in interest acting or seeking to

act on behalf of the Debtors’ estates; and (v) any defenses, claims, causes of action, counterclaims,


                                                  47
             Case 21-10527-JTD         Doc 275       Filed 04/12/21     Page 48 of 70




and offsets by the Committee, any non-statutory committees appointed or formed in these Chapter

11 Cases, or any other party acting or seeking to act on behalf of the Debtors’ estates, whether

arising under the Bankruptcy Code or otherwise, against any of the Prepetition Secured Parties

arising out of or relating to the Prepetition Documents shall be deemed forever waived, released

and barred. If any such Challenge Proceeding is timely filed during the Challenge Period, the

Stipulations shall nonetheless remain binding and preclusive (as provided in this paragraph 13) on

the Debtors, the Committee, and on any other person or entity, except to the extent that such

Stipulations were expressly and successfully challenged in such Challenge Proceeding as set forth

in a final, non-appealable order of a court of competent jurisdiction. Nothing in the Interim Order

or this Final Order vests or confers on any Person (as such term is defined in section 101(41) of

the Bankruptcy Code), including the Committee or any non-statutory committees appointed or

formed in these Chapter 11 Cases, standing or authority to pursue any claim or cause of action

belonging to the Debtors or their estates, including, without limitation, Challenge Proceedings with

respect to the Prepetition Documents, the Prepetition Obligations, or the Prepetition Liens. Any

motion seeking standing shall attach a draft complaint or other pleading that sets forth such claim

or cause of action or other Challenge Proceeding, and any claim or cause of action or other

Challenge Proceeding not included therein shall be deemed forever waived, released, and barred.

V.     Other Rights and DIP Obligations.

       14.     No Modification or Stay of This Final Order. The DIP Secured Parties have acted

in good faith in connection with the DIP Facility, the Interim Order and this Final Order, their

reliance on the Interim Order and this Final Order is in good faith, and the DIP Secured Parties are

entitled to the protections of section 364(e) of the Bankruptcy Code.




                                                48
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 49 of 70




       15.     Rights of Access and Information. The DIP Loan Parties shall comply with the

rights of access and information afforded to the DIP Secured Parties under the DIP Documents

and the Prepetition Secured Parties under the Prepetition Documents.

       16.     Power to Waive Rights; Duties to Third Parties.

               (a)     Subject to the terms of the DIP Documents, the DIP Agent shall have the

right (acting at the direction of the Required Lenders (as defined in the DIP Credit Agreement) if

so required by the applicable DIP Documents) to waive any of the terms, rights, and remedies

provided or acknowledged in the Interim Order and this Final Order that are in favor of the DIP

Lenders (as applicable, the “DIP Lender Rights”), and shall have no obligation or duty to any

other party with respect to the exercise or enforcement, or failure to exercise or enforce, any DIP

Lender Rights; provided, that the DIP Agent shall obtain the prior written consent of the Prepetition

Trustee for any waiver that affects any rights of the Prepetition Secured Parties hereunder or any

treatment of the Prepetition Obligations. Any waiver by the DIP Agent of any DIP Lender Rights

shall not be, nor shall it constitute, a continuing waiver unless otherwise expressly provided

therein. Any delay in or failure to exercise or enforce any DIP Lender Right shall neither constitute

a waiver of such DIP Lender Right, subject the DIP Agent or any DIP Lender to any liability to

any other party, nor cause or enable any party other than the DIP Loan Parties to rely upon or in

any way seek to assert such delay in or failure to exercise or enforce any DIP Lender Right as a

defense to any obligation owed by the DIP Loan Parties to the DIP Agent or any DIP Lender.

               (b)     The Prepetition Trustee shall have the right (acting at the direction of

Prepetition Bondholders of a majority in aggregate principal amount of the Bonds Outstanding (as

such terms are defined in the Prepetition Indenture) if so required by the applicable Prepetition

Documents) to waive any of the terms, rights, and remedies provided or acknowledged in the



                                                 49
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 50 of 70




Interim Order and this Final Order that are in favor of the Prepetition Secured Parties (as

applicable, the “Prepetition Bondholder Rights”), and shall have no obligation or duty to any

other party with respect to the exercise or enforcement, or failure to exercise or enforce, any

Prepetition Bondholder Rights; provided, that the Prepetition Trustee shall obtain the prior written

consent of the DIP Agent for any waiver that affects any rights of the DIP Secured Parties

hereunder or any treatment of the DIP Obligations. Any waiver by the Prepetition Trustee of any

Prepetition Bondholder Rights shall not be, nor shall it constitute, a continuing waiver unless

otherwise expressly provided therein. Any delay in or failure to exercise or enforce any Prepetition

Bondholder Right shall neither constitute a waiver of such Prepetition Bondholder Right, subject

the Prepetition Trustee or any Prepetition Bondholder to any liability to any other party, nor cause

or enable any party other than the Prepetition Obligors to rely upon or in any way seek to assert

such delay in or failure to exercise or enforce any Prepetition Bondholder Right as a defense to

any obligation owed by the Prepetition Obligors to any Prepetition Secured Party.

       17.     No Unauthorized Disposition of Collateral; Use of Cash Collateral. The Debtors

shall not sell, transfer, lease, encumber, use, or otherwise dispose of any portion of the DIP

Collateral (including inventory and Cash Collateral) or any of the equity interests in any DIP Loan

Party, other than pursuant to the terms of this Final Order, as permitted by the other DIP

Documents, or as otherwise ordered by the Court, and the DIP Loan Parties are authorized to use

Cash Collateral solely in a manner consistent with this Final Order, the Budget and the other DIP

Documents (including Permitted Variances and exclusions to the Budget permitted thereunder).

Cash Collateral shall not be used (i) to finance or otherwise fund any investigation (including

discovery proceedings), initiation or prosecution of any adversary action, suit, arbitration,

proceeding, application, motion or other litigation of any type adverse to the DIP Secured Parties,



                                                50
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 51 of 70




the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, the Prepetition Secured Parties,

the CA Prepetition Secured Parties, or any member thereof, or their respective rights and remedies

under or in respect of the DIP Facility, the Prepetition Documents, the Interim Order, or this Final

Order, (ii) in connection with challenging, invalidating, disallowing, recharacterizing, setting

aside, avoiding, subordinating (other than to the Carve-Out), in whole or in part, or taking or

attempting to take any other action to render unenforceable, the liens, claims, interests and

adequate protection of the DIP Secured Parties, the DIP Term Agent, the DIP Term Lenders, the

DIP ABL Lender, the Prepetition Secured Parties, and the CA Prepetition Secured Parties

including, for the avoidance of doubt, (a) objecting to or contesting the validity, extent, amount,

perfection, priority, or enforceability of the DIP Obligations, the DIP Liens, the DIP Term

Obligations (as defined in the CA DIP Motion), the DIP ABL Obligations (as defined in the CA

DIP Motion), or the liens under the DIP Term Facility and the DIP ABL Facility (each as defined

in the CA DIP Motion), or (b) objecting to or contesting the validity, extent, amount, perfection,

priority, or enforceability of the Prepetition Obligations, the Prepetition Liens, the Prepetition

Term Obligations (as defined in the CA DIP Motion), the Prepetition ABL Obligations (as defined

in the CA DIP Motion), the Prepetition Term Liens (as defined in the CA DIP Motion), or the

Prepetition ABL Liens (as defined in the CA DIP Motion), under the Prepetition Documents and

the Term/ABL Prepetition Documents, as applicable, (iii) for any purpose that is prohibited under

the Bankruptcy Code, the Interim Order, or this Final Order, and (iv) to make any payment in

settlement of any claim, action or proceeding, before any court, arbitrator or other governmental

body, which payment is not provided for in the Budget, without the prior written consent of the

Required Lenders (as defined in each of the DIP Credit Agreement or the Prepetition Documents);

provided, that none of the foregoing shall limit the payment of Professional Fees or Statutory Fees



                                                51
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 52 of 70




that benefit from the Carve-Out, as and when allowed (including on an interim basis).

Notwithstanding the foregoing, no more than $75,000 of the proceeds of the DIP Facility, DIP

Collateral, or Cash Collateral may be used by the Committee in connection with the investigation,

but not litigation, of the validity, enforceability, perfection, priority, or extent of the Prepetition

Liens, the Prepetition Obligations, or the other Stipulations. Nothing in the Interim Order or this

Final Order shall limit the Committee’s rights under the Bankruptcy Code to seek allowance of

compensation and reimbursement for expenses for services rendered by the Committee

Professionals to the Committee in excess of amounts set forth in the Budget; provided, however,

that such excess amounts shall not be subject to or included in the Carve-Out or paragraph 8 of

this Final Order; provided, further, that any such request by the Committee shall be subject to the

rights of any party in interest in these Chapter 11 Cases to object to the allowance of such fees and

expenses.

       18.     No Waiver. The failure of the DIP Agent, the DIP Lenders, the Prepetition Trustee,

or the Prepetition Bondholders to seek relief or otherwise exercise their rights and remedies under

the Interim Order, this Final Order, the other DIP Documents, the DIP Facility, or the Prepetition

Documents, as applicable, shall not constitute a waiver of any of the DIP Agent’s, the DIP

Lenders’, the Prepetition Trustee’s, or the Prepetition Bondholders’ rights hereunder, thereunder,

or otherwise. Notwithstanding anything herein to the contrary, the entry of the Interim Order and

this Final Order was and is without prejudice to, and does not constitute a waiver of, expressly or

implicitly, or otherwise impair the rights of the DIP Agent, the DIP Lenders, the Prepetition

Trustee, or the Prepetition Bondholders under the Bankruptcy Code or under non-bankruptcy law,

including, without limitation, the rights of the DIP Agent, the DIP Lenders, the Prepetition Trustee,

or the Prepetition Bondholders to: (a) request conversion of the Chapter 11 Cases to cases under



                                                  52
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 53 of 70




chapter 7, dismissal of the Chapter 11 Cases, or the appointment of a trustee in the Chapter 11

Cases; (b) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a plan; or

(c) exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of the

DIP Lenders or the Prepetition Bondholders.

       19.     Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in the Chapter 11 Cases or

any Successor Cases shall obtain credit or incur debt pursuant to sections 364(b), 364(c), or 364(d)

of the Bankruptcy Code at any time before the indefeasible repayment in full of all DIP Obligations

and the termination of the DIP Agent’s and DIP Lenders’ obligation to extend credit under the DIP

Facility, including subsequent to the confirmation of any plan with respect to any or all of the

Debtors (if applicable), then all the cash proceeds derived from such credit or debt shall

immediately be turned over to the DIP Agent to be applied in accordance with the Interim Order,

this Final Order, the interim and final orders approving the CA DIP Motion, the DIP Documents,

the DIP Term Documents, and the DIP ABL Documents.

       20.     Maintenance of Collateral. Unless the DIP Agent, acting at the direction of the

Required Lenders (as defined in the DIP Credit Agreement), otherwise consents in writing, until

(i) the payment in full or otherwise acceptable satisfaction of all DIP Obligations, and (ii) the

termination of the DIP Agent’s and the DIP Lenders’ obligations to extend credit under the DIP

Facility, the DIP Loan Parties shall comply with the covenants contained in the DIP Documents

regarding the maintenance and insurance of the DIP Collateral. Effective upon entry of the Interim

Order and to the fullest extent provided by applicable law, the DIP Agent (on behalf of the DIP

Lenders) was deemed, upon entry of the Interim Order, and shall continue to be deemed to be,




                                                 53
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 54 of 70




without any further action or notice, named as an additional insured and loss payee on each

insurance policy maintained by the DIP Loan Parties that in any way relates to the DIP Collateral.

       21.     Reservation of Rights. The terms, conditions, and provisions of the Interim Order

and this Final Order are in addition to and without prejudice to the rights of each DIP Secured

Party and each Prepetition Secured Party, as applicable, to pursue any and all rights and remedies

under the Bankruptcy Code, the DIP Documents, the Prepetition Documents, or any other

applicable agreement or law, including, without limitation, rights to seek adequate protection

and/or additional or different adequate protection, to seek relief from the automatic stay, to seek

an injunction, to oppose any request for use of Cash Collateral or granting of any interest in the

DIP Collateral or the Prepetition Collateral, as applicable, or priority in favor of any other party,

to object to any sale of assets, and to object to applications for allowance and/or payment of

compensation of professionals or other parties seeking compensation or reimbursement from the

Estates.

       22.     Binding Effect; Dismissal.

               (a)     All of the provisions of the Interim Order, this Final Order, and the other

DIP Documents, the DIP Obligations, all liens, and claims granted hereunder in favor of each of

the DIP Secured Parties and the Prepetition Secured Parties, and any and all rights, remedies,

privileges, immunities and benefits in favor of the DIP Secured Parties and the Prepetition Secured

Parties set forth in the Interim Order and this Final Order, including, without limitation, the

Stipulations, subject to paragraph 13 hereof (without each of which the DIP Secured Parties would

not have entered into or provided funds under the DIP Documents and the Prepetition Secured

Parties would not have consented to the priming of the Prepetition Liens as set forth in the Interim

Order and this Final Order and use of Cash Collateral provided for under the Interim Order and



                                                 54
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 55 of 70




this Final Order), provided or acknowledged in the Interim Order and this Final Order, and any

actions taken pursuant thereto, shall be effective and enforceable as of the Petition Date and not

subject to any stay of execution or effectiveness (all of which are hereby waived), notwithstanding

Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, and 9024, or any other Bankruptcy Rule,

or Rule 62(a) of the Federal Rules of Civil Procedure, shall continue in full force and effect, and

shall survive entry of any other order or action, including, without limitation, any order which may

be entered confirming any chapter 11 plan providing for the refinancing, repayment, or

replacement of the DIP Obligations, converting one or more of the Chapter 11 Cases to any other

chapter under the Bankruptcy Code, dismissing one or more of the Chapter 11 Cases, approving

any sale of any or all of the DIP Collateral or the Prepetition Collateral, or (subject to contrary

provision in such order) vacating, terminating, reconsidering, revoking, or otherwise modifying

the Interim Order or this Final Order or any provision hereof; provided, that the terms and

conditions of this Final Order shall control over the Interim Order. Except as specifically amended,

supplemented, or otherwise modified under this Final Order, all of the provisions of the Interim

Order shall remain in full force and effect and are hereby ratified by this Final Order.

               (b)     Nothing in these Chapter 11 Cases may impair the DIP Superpriority

Claims, the Prepetition Adequate Protection Claims, and the DIP Secured Parties’ and the

Prepetition Secured Parties’ respective liens on and security interests in the DIP Collateral and the

Prepetition Collateral, respectively, and all other claims, liens, adequate protection, and other

rights granted pursuant to the terms of the Interim Order or this Final Order, which shall continue

in full force and effect, notwithstanding any dismissal of one or more of the Chapter 11 Cases,

until the DIP Obligations and the Prepetition Obligations are indefeasibly paid and satisfied in full.

Notwithstanding any such dismissal, the Court shall retain jurisdiction for the purposes of



                                                 55
              Case 21-10527-JTD          Doc 275        Filed 04/12/21    Page 56 of 70




enforcing all such claims, liens, protections, and rights referenced in this paragraph and otherwise

in the Interim Order and this Final Order.

                (c)     Except as set forth in this Final Order and to the maximum extent set forth

in section 364(e) of the Bankruptcy Code, in the event the Court modifies, reverses, vacates, or

stays any of the provisions of this Final Order or any of the other DIP Documents, such

modifications, reversals, vacatur, or stays shall not affect the (i) validity, priority, or enforceability

of any DIP Obligations incurred prior to the actual receipt of written notice by the DIP Agent or

the Prepetition Trustee, as applicable, of the effective date of such modification, reversal, vacatur,

or stay, (ii) validity, priority, or enforceability of the DIP Liens, the DIP Superpriority Claims, the

Prepetition Adequate Protection Liens, and the Prepetition Adequate Protection Claims, or (iii)

rights or priorities of any DIP Secured Party or Prepetition Secured Party pursuant to the Interim

Order or this Final Order with respect to the DIP Collateral or any portion of the DIP Obligations.

All such liens, security interests, claims and other benefits shall be governed in all respects by the

original provisions of the Interim Order and this Final Order, and the DIP Secured Parties and the

Prepetition Secured Parties shall be entitled to all the rights, remedies, privileges and benefits

granted pursuant thereto and hereto, including the liens and priorities granted therein and herein.

                (d)     The Interim Order and this Final Order shall be binding upon the Debtors,

all parties in interest in the Chapter 11 Cases, and their respective successors and assigns,

including, without limitation, (i) any trustee or other fiduciary appointed in the Chapter 11 Cases

or any Successor Cases, and (ii) any liquidator, receiver, administrator, or similar such person or

entity appointed in any jurisdiction or under any applicable law. The Interim Order and this Final

Order shall also inure to the benefit of the Debtors, the DIP Secured Parties, the Prepetition Secured

Parties, and each of their respective successors and assigns.



                                                   56
                Case 21-10527-JTD      Doc 275        Filed 04/12/21   Page 57 of 70




       23.       Discharge. The DIP Obligations and the obligations of the DIP Loan Parties with

respect to adequate protection under the Interim Order and this Final Order , including granting

the Prepetition Adequate Protection Liens and the Prepetition Adequate Protection Claims, shall

not be discharged by the entry of an order confirming any plan of reorganization in any of these

Chapter 11 Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code,

unless such obligations have been indefeasibly paid in full in cash, on or before the effective date

of such confirmed plan of reorganization, or each of the DIP Agent (acting at the written direction

of the Required Lenders (as defined in the DIP Credit Agreement)) or the Prepetition Trustee

(acting at the direction of Prepetition Bondholders of a majority in aggregate principal amount of

the Bonds Outstanding (as such terms are defined in the Prepetition Indenture)) otherwise consents

in writing.

       24.       No Priming of the Prepetition Obligations.      Notwithstanding anything to the

contrary herein, from and after the entry of the Interim Order, absent the express written consent

of the Prepetition Bondholders, no Debtor shall seek authorization from the Court to obtain or

incur any indebtedness or enter into an alternative financing facility other than the DIP Facility (a

“Competing DIP Facility”) seeking to impose liens on any Prepetition Collateral ranking on a pari

passu or priming basis with respect to the Prepetition Liens held by the Prepetition Secured Parties;

provided, however, that nothing herein shall preclude the Debtors from seeking authorization to

incur any indebtedness or enter into any Competing DIP Facility that provides for the payment in

full of the DIP Obligations and the Prepetition Obligations at the initial closing of such Competing

DIP Facility.

       25.       Section 506(c) Waiver. No costs or expenses of administration which have been or

may be incurred in these Chapter 11 Cases at any time (including, without limitation, any costs



                                                 57
              Case 21-10527-JTD          Doc 275        Filed 04/12/21    Page 58 of 70




and expenses incurred in connection with the preservation, protection, or enhancement of value by

the DIP Secured Parties upon the DIP Collateral, or by the Prepetition Secured Parties upon the

Prepetition Collateral, as applicable) shall be charged against the DIP Secured Parties or the

Prepetition Secured Parties, or any of the DIP Obligations, the Prepetition Obligations, the DIP

Collateral, or the Prepetition Collateral pursuant to section 105 or 506(c) of the Bankruptcy Code

or otherwise without the prior express written consent of the affected DIP Secured Parties and/or

the affected Prepetition Secured Parties, in their sole discretion, and no such consent shall be

implied, directly or indirectly, from any other action, inaction, or acquiescence by any such agents

or creditors (including, without limitation, consent to the Carve-Out or the approval of any budget

hereunder).

        26.     Section 552(b) Waiver. The Debtors have agreed as a condition to obtaining

financing under the DIP Facility and using Cash Collateral as provided in the Interim Order and

this Final Order that the Prepetition Secured Parties are and shall each be entitled to all of the rights

and benefits of section 552(b) of the Bankruptcy Code and that the “equities of the case” exception

under section 552(b) shall not apply to the DIP Secured Parties, the DIP Obligations, the

Prepetition Secured Parties, or the Prepetition Obligations.

        27.     No Marshaling/Application of Proceeds.

                (a)     Except as set forth in paragraph 27(b) of this Final Order, in no event shall

the DIP Secured Parties or the Prepetition Secured Parties be subject to the equitable doctrine of

“marshaling” or any similar doctrine with respect to the DIP Collateral or the Prepetition

Collateral, as applicable, and all proceeds shall be received and applied in accordance with the DIP

Documents and the Prepetition Documents, as applicable.




                                                   58
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 59 of 70




               (b)     The DIP Obligations shall first be satisfied by proceeds of DIP Collateral,

other than Avoidance Proceeds and proceeds of commercial tort claims, before the application of

such Avoidance Proceeds or proceeds of commercial tort claims to the DIP Obligations.

       28.     Payment of DIP Lender Fees and Expenses. The DIP Loan Parties shall pay (i) the

reasonable and documented fees and expenses reimbursable under the DIP Facility, the DIP Credit

Agreement, or the other DIP Documents, as applicable, whether incurred before or after the

Petition Date, and (ii) all reasonable and documented out-of-pocket costs and expenses of the DIP

Agent and the DIP Lenders including, without limitation, reasonable and documented fees and

disbursements of counsel in connection with the enforcement or preservation of any rights under

the DIP Facility, the DIP Credit Agreement, or the other DIP Documents. With respect to payment

of fees and expenses incurred from and after the Petition Date, the DIP Agent and the DIP Lenders

shall comply with the procedures set forth in paragraph 9 hereof.

       29.     Limits on Lender Liability.

               (a)     In determining to make any loan under the DIP Credit Agreement,

authorizing the use of Cash Collateral or in exercising any rights or remedies as and when

permitted pursuant to the Interim Order, this Final Order, or the DIP Documents, the DIP Secured

Parties and the Prepetition Secured Parties, as applicable, shall not be deemed to (i) be in control

of the operations of the Debtors or to be acting as a “controlling person,” “responsible person,” or

“owner or operator” with respect to the operation or management of the Debtors, so long as such

party’s actions do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual

participation in the management or operational affairs of a facility owned or operated by a Debtor,

or otherwise cause liability to arise to the federal or state government or the status of responsible

person or managing agent to exist under applicable law (as such terms, or any similar terms, are



                                                 59
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 60 of 70




used in the Internal Revenue Code, WARN Act, the United States Comprehensive Environmental

Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar

federal or state statute), or (ii) owe any fiduciary duty to any of the Debtors. Furthermore, nothing

in the Interim Order or this Final Order shall in any way be construed or interpreted to impose or

allow the imposition upon any of the DIP Secured Parties of any liability for any claims arising

from the postpetition activities of any of the Debtors and their respective Affiliates (as such term

is defined in section 101(2) of the Bankruptcy Code).

               (b)     Nothing in the Interim Order, this Final Order, or the other DIP Documents

shall permit the Debtors to violate 28 U.S.C. § 959(b).

               (c)     As to the United States, its agencies, departments, or agents, nothing in the

Interim Order, this Final Order, or the other DIP Documents shall discharge, release or otherwise

preclude any valid right of setoff or recoupment that any such entity may have.

       30.     Release. Subject to paragraph 13 of this Final Order, in addition to any releases

granted to the Released Parties pursuant to the Interim Order (which remain in full force and effect

and binding on the DIP Loan Parties, their Estates, and the Prepetition Obligors to the extent set

forth in the Interim Order and are unaffected by entry of this Final Order), each of the DIP Loan

Parties, their Estates, and the Prepetition Obligors, on their own behalf and on behalf of each of

their past, present and future predecessors, successors, heirs, subsidiaries, and assigns, hereby

forever, unconditionally, permanently, and irrevocably release, discharge, and acquit each of the

DIP Secured Parties and each of the Prepetition Secured Parties, and (in such capacity) each of

their respective successors, assigns, affiliates, parents, subsidiaries, partners, controlling persons,

representatives, agents, attorneys, advisors, financial advisors, consultants, professionals, officers,

directors, members, managers, shareholders, and employees, past, present and future, and their



                                                  60
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 61 of 70




respective heirs, predecessors, successors and assigns (collectively, the “Released Parties”) of and

from any and all claims, controversies, disputes, liabilities, obligations, demands, damages,

expenses (including, without limitation, attorneys’ fees), debts, liens, actions, and causes of action

of any and every nature whatsoever, whether arising in law or otherwise, and whether known or

unknown, matured or contingent, arising under, in connection with, or relating to (i) the Prepetition

Obligations and the DIP Obligations, or (ii) the DIP Documents and the Prepetition Documents,

as applicable, including, without limitation, (a) any so-called “lender liability” or equitable

subordination claims or defenses, (b) any and all Claims (as such term is defined in section 101(5)

of the Bankruptcy Code) and any and all causes of action arising under the Bankruptcy Code, and

(c) any and all offsets, defenses, claims, counterclaims, setoff rights, objections, challenges, causes

of action, and/or choses in action of any kind or nature whatsoever, whether arising at law or in

equity, including any recharacterization, recoupment, subordination, avoidance, or other claim or

cause of action arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or

under any other similar provisions of applicable state, federal, or foreign law, including, without

limitation, any right to assert any disgorgement or recovery, in each case, with respect to the extent,

amount, validity, enforceability, priority, security, and perfection of any of the Prepetition

Obligations and the DIP Obligations, the Prepetition Documents and the DIP Documents, or the

Prepetition Liens and the DIP Liens, and further waive and release any defense, right of

counterclaim, right of setoff, or deduction to the payment of the Prepetition Obligations and the

DIP Obligations that the DIP Loan Parties now have or may claim to have against the Released

Parties, arising under, in connection with, based upon, or related to any and all acts, omissions,

conduct undertaken, or events occurring prior to entry of this Final Order. The DIP Loan Parties

are authorized in any payoff letter or similar agreement into which they enter upon payment in full



                                                  61
             Case 21-10527-JTD         Doc 275       Filed 04/12/21   Page 62 of 70




of the DIP Obligations to provide a waiver and release substantially similar to the waiver and

release set forth in this paragraph 30 of the DIP Agent and the applicable DIP Lenders and their

respective related parties.

       31.     Survival. The provisions of the Interim Order (as modified by this Final Order) and

this Final Order, the validity, priority, and enforceability of the DIP Liens, the DIP Superpriority

Claims, the Prepetition Adequate Protection Liens, the Prepetition Adequate Protection Claims,

and any actions taken pursuant hereto shall survive, and shall not be modified, impaired or

discharged by, entry of any order that may be entered (a) confirming any plan of reorganization in

any of these Chapter 11 Cases, (b) converting any or all of these Chapter 11 Cases to a case under

chapter 7 of the Bankruptcy Code, (c) dismissing any or all of these Chapter 11 Cases, (d)

terminating the joint administration of these Chapter 11 Cases or any other act or omission, (e)

approving the sale of any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except

to the extent permitted by the DIP Documents), or (f) pursuant to which the Court abstains from

hearing any of these Chapter 11 Cases. The terms and provisions of the Interim Order and this

Final Order, including the claims, liens, security interests, and other protections (as applicable)

granted to the DIP Secured Parties and the Prepetition Secured Parties pursuant to the Interim

Order and this Final Order, notwithstanding the entry of any such orders, shall continue in any of

these Chapter 11 Cases, following dismissal of any of these Chapter 11 Cases or any Successor

Cases, and shall maintain their priority as provided by the Interim Order and this Final Order until

(i) in respect of the DIP Facility, all of the DIP Obligations, pursuant to this Final Order and the

other DIP Documents, have been indefeasibly paid in full in cash (such payment being without

prejudice to any terms or provisions contained in the DIP Facility which survive such discharge

by their terms) and all commitments to extend credit under the DIP Facility are terminated, and



                                                62
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 63 of 70




(ii) in respect of the Prepetition Obligations, all of the Adequate Protection Obligations owed to

the Prepetition Secured Parties provided for in the Interim Order and this Final Order and under

the Prepetition Documents have been indefeasibly paid in full in cash.

       32.     Proofs of Claim. In order to facilitate the processing of claims, to ease the burden

upon the Court and to reduce an unnecessary expense to the Debtors’ estates, neither the

Prepetition Trustee nor the other Prepetition Secured Parties will be required to file proofs of claim

in the Chapter 11 Cases or any Successor Cases, and the Stipulations herein shall be deemed to

constitute a timely filed proof of claim. Any order entered by the Court in relation to the

establishment of a bar date for any claim (including, without limitation, administrative claims) in

any of the Chapter 11 Cases or any Successor Cases shall not apply to the Prepetition Secured

Parties with respect to the Prepetition Obligations and the Adequate Protection Obligations or the

DIP Secured Parties with respect to the DIP Obligations. Notwithstanding the foregoing, the

Prepetition Trustee, on behalf of itself and the Prepetition Secured Parties, is hereby authorized

and entitled, at the direction of the Prepetition Bondholders of a majority in aggregate principal

amount of the Bonds Outstanding (as such terms are defined in the Prepetition Indenture), to file

(and amend and/or supplement) in the Debtors’ lead Chapter 11 Case—In re CarbonLite Holdings

LLC, (Case No. 21-10527 (JTD)) a single master proof of claim in the Chapter 11 Cases for any

claims arising under the Prepetition Documents and hereunder (a “Master Proof of Claim”). Upon

the filing of a Master Proof of Claim (if any), which shall be deemed asserted against each of the

Prepetition Obligors, the Prepetition Secured Parties and each of their respective successors and

assigns shall be deemed to have filed a proof of claim against each of the Prepetition Obligors of

any type or nature whatsoever with respect to the Prepetition Documents, and the claim of each

Prepetition Secured Party (and each of its respective successors and assigns) shall be treated as if



                                                 63
             Case 21-10527-JTD           Doc 275      Filed 04/12/21   Page 64 of 70




such entity had filed a separate proof of claim in each of the applicable Chapter 11 Cases. A

Master Proof of Claim, if filed, shall not be required to identify the name of any Prepetition

Secured Party, whether any Prepetition Secured Party acquired its claim from another party and

the identity of any such party or be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from the

transfer of all or any portion of such claims. The provisions of this paragraph 32 and the Master

Proof of Claim are intended solely for the purpose of administrative convenience. A Master Proof

of Claim, if filed, shall not be required to attach any instruments, agreements or other documents

evidencing the obligations owing by each of the Prepetition Obligors to the Prepetition Secured

Parties, which instruments, agreements or other documents will be provided upon written request

to counsel to the Prepetition Trustee.

       33.     Protections of Rights of the DIP Agent, the DIP Lenders, and the Prepetition

Secured Parties. The DIP Loan Parties (and their legal and financial advisors in the case of clauses

(ii) through (iv) below) will, whether or not the DIP Obligations (excluding contingent

indemnification obligations for which no claim has been asserted) have been indefeasibly paid in

full in cash, (i) maintain books, records, and accounts to the extent and as required by the DIP

Documents and the Prepetition Documents (and subject to the applicable grace periods set forth

therein); (ii) reasonably cooperate with, consult with, and provide to the DIP Agent and the

Prepetition Trustee all such information and documents that any or all of the Debtors are obligated

(including upon reasonable request by any of the DIP Agent or the Prepetition Trustee) to provide

under the DIP Documents, the Prepetition Documents, or the provisions of the Interim Order or

this Final Order; (iii) authorize their independent certified public accountants, financial advisors,

investment bankers, and consultants to reasonably cooperate and consult with the DIP Agent (and,



                                                 64
             Case 21-10527-JTD         Doc 275        Filed 04/12/21   Page 65 of 70




so long as an Event of Default has occurred and is continuing, each DIP Lender) and the Prepetition

Trustee; (iv) upon reasonable advance notice during regular business hours, permit the DIP Agent,

the DIP Lenders, and the Prepetition Trustee to visit and inspect any of the Debtors’ respective

properties, to examine and make abstracts or copies from any of their respective non-privileged

books and records, to tour the Debtors’ business premises and other properties, and to discuss their

respective affairs, finances, properties, business operations, and accounts with their respective

officers, employees, independent public accountants, and other professional advisors (other than

legal counsel) as and to the extent required by the DIP Documents and the Prepetition Documents;

(v) permit the DIP Agent and the Prepetition Trustee to consult with the Debtors’ management and

advisors on matters concerning the Debtors’ businesses, financial condition, operations, and assets;

and (vi) upon reasonable advance notice during regular business hours, permit the DIP Agent and

the Prepetition Trustee to conduct, at their discretion and at the Debtors’ cost and expense, field

audits, collateral examinations, and liquidation valuations at reasonable times in respect of any or

all of the DIP Collateral or the Prepetition Collateral, in accordance with the DIP Documents and

the Prepetition Documents.

       34.     Credit Bidding. Subject to section 363(k) of the Bankruptcy Code and the express

written direction of the Required Lenders (as defined in the DIP Credit Agreement) and the terms

of the DIP Documents, the DIP Agent, on behalf of itself and the DIP Lenders, shall have the right

to credit bid, in accordance with the DIP Documents, up to the full amount of the DIP Obligations

in any sale of the DIP Collateral (or any portion thereof) constituting property or assets of the DIP

Loan Parties, whether such sale is effectuated pursuant to section 363 or 1129 of the Bankruptcy

Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise. Subject to

section 363(k) of the Bankruptcy Code and the express direction of the Prepetition Bondholders



                                                 65
              Case 21-10527-JTD          Doc 275       Filed 04/12/21   Page 66 of 70




of a majority in aggregate principal amount of the Bonds Outstanding (as such terms are defined

in the Prepetition Indenture) and the terms of the Prepetition Documents, the Prepetition Trustee,

on behalf of itself and the other Prepetition Secured Parties, shall have the right to credit bid, in

accordance with the Prepetition Documents, up to the full amount of the Prepetition Obligations

(including any claims for Diminution in Value) in any sale of the Prepetition Collateral (or any

portion thereof) constituting property or assets of the DIP Loan Parties.

        35.     CA Exercise of Remedies.

                (a)      For the avoidance of doubt, any exercise of rights or remedies by the DIP

Term Agent, the DIP Term Lenders, the Prepetition Term Agent, the Prepetition Term Lenders,

the DIP ABL Lender, or the Prepetition ABL Lender, as applicable, against a CA Debtor or any

collateral securing the DIP Term Obligations (as defined in the CA DIP Motion), the DIP ABL

Obligations (as defined in the CA DIP Motion), the Prepetition Term Obligations (as defined in

the CA DIP Motion), or the Prepetition ABL Obligations (as defined in the CA DIP Motion),

including the equity of any direct or indirect parent of a DIP Loan Party, shall have no effect on

(or release, terminate, or reduce in any respect) (a) the debt obligations of any DIP Loan Party, or

(b) the liens on, or security interests in, any property or assets of any DIP Loan Party, which shall

remain in full force and effect.

                (b)      For the avoidance of doubt, any credit bid by any other party in interest for

the equity of any direct or indirect parent of a DIP Loan Party shall have no effect on (or release,

terminate, or reduce in any respect) (a) the debt obligations of any DIP Loan Party, or (b) the liens

on, or security interests in, any property or assets of any DIP Loan Party, which shall remain in

full force and effect.




                                                  66
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 67 of 70




       36.     No Third Party Rights. Except as specifically provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

       37.     No Avoidance. No obligations incurred or payments or other transfers made by or

on behalf of the DIP Loan Parties on account of the DIP Facility shall be avoidable or recoverable

from the DIP Secured Parties under any section of the Bankruptcy Code, or any other federal, state,

or other applicable law; provided, that nothing in this paragraph is intended to limit or curtail the

provisions of paragraph 13 hereof, with respect to the Prepetition Obligations.

       38.     Reliance on Order. All postpetition advances under the DIP Documents are made

in reliance on the Interim Order and this Final Order.

       39.     No Modification of Final Order. Until and unless the DIP Obligations and the

Prepetition Obligations (other than contingent obligations with respect to then unasserted claims)

have been indefeasibly paid in full in cash (such payment being without prejudice to any terms or

provisions contained in the DIP Facility which survive such discharge by their terms), and all

commitments to extend credit under the DIP Facility have been terminated, the Debtors shall not

seek or consent to, directly or indirectly, any modification, stay, vacatur, or amendment to this

Final Order without the prior written consent of the DIP Agent and the Prepetition Trustee, and no

such consent shall be implied by any action or inaction of the DIP Agent or the Prepetition Trustee.

       40.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agent on behalf of the DIP Secured Parties or the Prepetition Trustee on behalf of the Prepetition

Secured Parties, pursuant to the provisions of the Interim Order or this Final Order, any subsequent

order of the Court or the DIP Documents, shall, subject to the terms of this Final Order, be

irrevocable, received free and clear of any claims, charges, assessments, or other liabilities,



                                                 67
             Case 21-10527-JTD          Doc 275       Filed 04/12/21    Page 68 of 70




including, without limitation, any such claims or charges arising out of or based on, directly or

indirectly, section 506(c) of the Bankruptcy Code or section 552(b) of the Bankruptcy Code,

whether asserted or assessed by, through or on behalf of the Debtors, and in the case of payments

made or proceeds remitted after the delivery of a Carve-Out Trigger Notice, subject to the Carve-

Out in all respects.

       41.     Limited Effect. In the event of a conflict between the terms and provisions of any

of the DIP Documents or the Interim Order and this Final Order, the terms and provisions of this

Final Order shall govern.

       42.     Headings. Paragraph headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

       43.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

       44.     General Authorization.      The TX Debtors, the DIP Secured Parties, and the

Prepetition Secured Parties are authorized to take any and all actions necessary to effectuate the

relief granted in the Interim Order and this Final Order.

       45.     Retention of Exclusive Jurisdiction. The Court shall retain exclusive jurisdiction

and power with respect to all matters arising from or related to the implementation or interpretation

of the Interim Order, this Final Order, the DIP Credit Agreement, and the other DIP Documents.

       46.     Reporting to the Committee. The DIP Loan Parties shall timely provide the

Committee with copies of all financial reporting, including variance reports and any amended

Budgets, provided to the DIP Agent and the DIP Lenders pursuant to the DIP Documents

substantially simultaneously with such delivery to the DIP Lenders.




                                                 68
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 69 of 70




       47.     Milestones. As of the date of the entry of this Final Order, Section 5.16(e), (f), (g)

and (h) of the DIP Credit Agreement shall be deleted in their entirety and replaced with the

following:

               (e)     By no later than sixty-five (65) days following the Petition Date, Borrower
shall conduct the auction, if necessary, for all or substantially all of the Loan Parties’ consolidated
assets pursuant to Section 363 of the Bankruptcy Code and in accordance with the Bidding
Procedures Order;

              (f)   By no later than seventy-three (73) days following the Petition Date, the
Bankruptcy Court shall hold a hearing regarding approval of the sale pursuant to Section 363 of
the Bankruptcy Code of all or a portion of the Loan Parties’ assets;

                (g)     No later than seventy-four (74) days after the Petition Date, the Bankruptcy
Court shall have entered an order approving the sale of all or substantially all of the Loan Parties’
assets that either (i) pays all Obligations and all Prepetition Obligations in full, in cash or (ii) is
acceptable to the Required Lenders in their sole discretion (an “Acceptable Sale”) to a successful
bidder in accordance with the Bidding Procedures Order, in form and substance acceptable to the
Required Lenders;

                 (h)    The closing of an Acceptable Sale shall have occurred no later than eighty-
four (84) days after the Petition Date, provided that if regulatory approvals associated with an
Acceptable Sale remain pending as of such date, such date shall be automatically extended to the
date that is the third Business Day following receipt of all necessary regulatory approvals.

       48.     Reservation of Rights. It is acknowledged that each of (a) Nestle Waters North

America, Inc. which effective April 12, 2021 will be known as BlueTriton Brands Inc., with regard

to its Supply Agreement, as amended, or applicable law, and (b) Niagara Bottling, LLC, with

regard to its Supply Agreement, as amended, specifically reserve all of their respective rights,

defenses, claims or liens to which they may be entitled (if any), including, but not limited to, their

respective rights of setoff and recoupment.

       49.     Dallas County. Notwithstanding anything in the Interim Order or this Final Order

to the contrary, or any agreements approved hereby, any statutory liens (collectively, the “Tax

Liens”) of Dallas County shall not be primed by, nor made subordinate to, any liens granted to any

party hereby to the extent such Tax Liens are valid, perfected, enforceable, senior and


                                                  69
             Case 21-10527-JTD          Doc 275        Filed 04/12/21   Page 70 of 70




nonavoidable liens as of the Petition Date. To the extent any of the TX Debtors’ assets subject to

the Tax Liens is sold, transferred, or otherwise disposed of in accordance with an order of this

Court, the Tax Liens shall attach to the proceeds of such sale, transfer, or other disposition with

the same priority as existed prior to such sale, transfer, or other disposition. All parties’ rights to

object to the priority, validity, amount, and extent of the claims and liens asserted by Dallas County

are fully preserved. Notwithstanding the provisions of paragraph 40 herein, any proceeds from

the sale of the TX Debtors’ assets shall remain subject to the Tax Liens, to the extent such Tax

Liens are valid, perfected, enforceable, senior and nonavoidable liens as of the Petition Date, and

subject to disgorgement until Dallas County’s allowed claim, if any, is paid in full.




        Dated: April 12th, 2021                             JOHN T. DORSEY
        Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



                                                  70
